19-23802-rdd        Doc 3      Filed 10/04/19       Entered 10/04/19 03:24:33               Main Document
                                                   Pg 1 of 63


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    )
In re:                                              )          Chapter 11
                                                    )
AGERA ENERGY LLC, et al.,1                          )          Case No. 19-______ (___)
                                                    )
                          Debtors.                  )          (Joint Administration Requested)
                                                    )

          DECLARATION OF TODD SANDFORD PURSUANT TO RULE 1007-2 OF
         THE LOCAL BANKRUPTCY RULES FOR THE SOUTHERN DISTRICT OF
          NEW YORK IN SUPPORT OF THE DEBTORS’ CHAPTER 11 PETITIONS
                          AND FIRST DAY PLEADINGS

           I, Todd Sandford, declare under penalty of perjury:

           1.     I am the Chief Operating Officer of Agera Energy, LLC (“Agera Energy”) and

Agera Holdings, LLC (“Agera Holdings”), and have served in such capacities since August

2018. As such, I am familiar with the Debtors’ day-to-day operations, businesses, and financial

affairs.

           2.     Prior to my current role, I had a 15-year career with one of North America’s

largest retail providers of electricity, natural gas, and home and business energy-related services.

During that period of time, I held numerous leadership roles, including customer operations,

finance, and sales functions, culminating in general management over two separate business

units.

           3.     On the date hereof (the “Petition Date”), each of the above-captioned debtors

(collectively, the “Debtors”) commenced a voluntary case (these “Chapter 11 Cases”) under

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).


1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
19-23802-rdd        Doc 3      Filed 10/04/19        Entered 10/04/19 03:24:33              Main Document
                                                    Pg 2 of 63


           4.    I submit this declaration to provide the Court and other parties in interest with an

overview of the Debtors’ businesses and to describe the circumstances compelling the

commencement of these Chapter 11 Cases. I also submit this declaration in support of the first

day motions2 and applications (the “First Day Pleadings”) filed by the Debtors

contemporaneously herewith, by which the Debtors seek relief enabling the Debtors to continue

as going concerns, operate effectively, minimize certain of the potential adverse effects of the

commencement of these Chapter 11 Cases, and preserve and maximize the value of the Debtors’

estates.

           5.    Except as otherwise indicated, all facts set forth in this declaration are based upon

my personal knowledge, my discussions with other members of the Debtors’ management team

and the Debtors’ advisors, my review of relevant documents and information concerning the

Debtors’ operations, financial affairs, and restructuring initiatives, or my opinions based upon

my experience and knowledge. If called as a witness, I could and would testify competently to

the facts set forth in this declaration on that basis. I am authorized to submit this declaration on

behalf of the Debtors.

           6.    Parts I through III of this declaration describe the Debtors’ business operations,

organizational structure, and capital structure. Part IV of this declaration describes the events

leading to these Chapter 11 Cases. Part V of this declaration sets forth the relevant facts in

support of the First Day Pleadings. Part VI of this declaration contains information required by

Local Rule 1007-2.




2
 All references to agreements, pleadings, or other documentation or summaries thereof in this declaration are
qualified in their entirety by the terms set forth in the relevant agreements, pleadings, or other documents.



                                                         2
19-23802-rdd        Doc 3     Filed 10/04/19     Entered 10/04/19 03:24:33          Main Document
                                                Pg 3 of 63


I. THE DEBTORS’ BUSINESS

    A.         Overview

         7.       Headquartered in Briarcliff Manor, New York, the Debtors provide retail

electricity and natural gas to commercial, industrial, and residential customers. The Debtors

offer their customers “energy choice”—the ability to receive electricity and natural gas

commodity needs from a source other than the local utility in certain markets that have been

restructured to permit retail competition, which allows customers to tailor energy supply to their

specific needs.

         8.       Across both electricity and natural gas supply, the Debtors service 87 distinct

utility regions and provide service to approximately 35,000 customers, comprised of over 75,000

accounts in California, Connecticut, Delaware, District of Columbia, Illinois, Maine, Maryland,

Massachusetts, New Hampshire, New Jersey, New York, Ohio, Pennsylvania, Rhode Island,

Texas and Virginia. The deregulation process that has permitted retail competition for electricity

and natural gas is briefly described below.

    B.         Deregulation of Electricity and Natural Gas Markets

         9.       Prior to significant legislative and industry reforms, end users of electricity or

natural gas in the United States typically were obligated to purchase from their local utility a

single, bundled product consisting of the generation, transmission, distribution services and the

actual commodity consumed. The local utility held a monopoly in a particular geographic region

in exchange for the obligation to serve all customers, subject to state public utility commission

regulation of the local utility’s rates and other activities.

         10.      Commencing in the 1990s, in the wake of federal efforts in the 1980s to unbundle

sales of electricity and natural gas commodities from the associated transmission and

transportation services and other pro-competitive measures, a number of state legislatures


                                                    3
19-23802-rdd       Doc 3     Filed 10/04/19     Entered 10/04/19 03:24:33          Main Document
                                               Pg 4 of 63


enacted laws allowing competitive retail sales of electricity and natural gas commodities to end

use customers, while at the same time preserving the local utilities’ right to be compensated for

transmission, transportation and distribution services and the ultimate obligation to serve captive

customers. Typically referred to as state unbundling programs or retail choice programs, these

states determined that it was in the best interest of consumers of electricity and natural gas to

introduce competition among third party providers. Third party providers are required to be

licensed in the states in which they sell electricity or natural gas, and once licensed, are

authorized to compete to sell such products to end users subject to applicable state regulations.

        11.      Today, approximately 28 states have at least partially deregulated electricity or

natural gas markets whereby energy customers may choose between their incumbent local utility

and an array of independent, competitive suppliers. The Debtors currently hold licenses to sell

retail electricity in 15 states (including the District of Columbia) and retail natural gas in 12

states (including the District of Columbia).

   C.         Sales Channels

        12.      As of the Petition Date, the Debtors have 56 full-time employees, after taking into

account certain reductions in force that were necessary in the months leading up to these Chapter

11 Cases.

        13.      Prior to the Petition Date, the Debtors utilized a variety of sales channels to sell

electricity, natural gas, and related products to a diverse customer base. The Debtors’ primary

sales channels were as follows:

                 (a)    Internal Sales Team. The Debtors employed individuals who were part
                        of a dedicated sales team based in their various operating regions who
                        serviced existing customers and sought to acquire new customers.

                 (b)    Broker and Agent Network. The Debtors generated a material portion of
                        their business through their independent network of hundreds of brokers
                        and agents. The Debtors maintained good relationships with their broker


                                                    4
19-23802-rdd       Doc 3    Filed 10/04/19      Entered 10/04/19 03:24:33        Main Document
                                               Pg 5 of 63


                        network, which controlled a large customer base and typically did not
                        exclusively sell the Debtors’ products. Brokers received compensation
                        based on the monthly energy usage for customers that they brought to the
                        Debtors. A typical broker commission structure was paid based on
                        kilowatt hours (electricity) and dekatherms (natural gas) sold over the life
                        of a customer contract. Brokers were generally paid based on metered
                        consumption throughout the contract life, so long as the customer had
                        made payment to the Debtors for the electricity and/or natural gas
                        consumed.

        14.      As of the Petition Date, the Debtors effectively ceased all new sales efforts given

their severe liquidity constraints and the lack of interest from third parties in a going-concern

sale, all as discussed in more detail below.

   D.         Customer Contracts

        15.      As of the Petition Date, the Debtors have approximately 35,000 customers,

comprised of approximately 75,000 accounts. Approximately 75% of those accounts are

commercial, with the remaining 25% being residential.

        16.      Depending on the circumstances and needs of their customers, the Debtors

negotiated contracts of various durations, ranging from month-to-month contracts to contracts

with terms up to several years. More than half of all customers in the Debtors’ existing book

have been with the Debtors for more than 2.5 years (up to 6.6 years), and more than 25% of all

customers have been with the Debtors for more than 4 years.

        17.      The Debtors bill roughly one-half of their delivered energy volumes through a

purchase of receivable (“POR”) billing program. Under the POR program, (i) the local utility

(e.g., Con Edison) sends a bill to the customer for the transmission and transportation of

electricity or natural gas as well as distribution charges, and (ii) the Debtors incorporate their

charges for the commodity supplied on behalf of the customer in the same bill. The utility

assumes the risk associated with actual collections of the total charge and remits a percentage of

the commodity charges back to the Debtors every month, regardless of collection.


                                                  5
19-23802-rdd           Doc 3     Filed 10/04/19       Entered 10/04/19 03:24:33               Main Document
                                                     Pg 6 of 63


            18.      For the remaining energy volumes that are not billed through a POR program,

approximately 80% are billed to customers by the debtors, and approximately 20% are billed to

customers by the local utility, after which the Debtors receive payment from the utility when the

customer pays the utility.

II. THE DEBTORS’ HISTORY, MANAGEMENT, AND
    ORGANIZATIONAL STRUCTURE

       A.         Platinum Partners Acquisition of Glacial Energy

            19.      On April 10, 2014, Glacial Energy Holdings and certain of its affiliates

(“Glacial”) filed voluntary chapter 11 cases in the United States Bankruptcy Court for the

District of Delaware.3 Glacial provided retail electricity and/or natural gas to customers in New

York, Massachusetts, Maryland, California, Illinois, New Jersey, Pennsylvania, Texas, Ohio,

Michigan, the District of Columbia, Florida, Indiana, Virginia, Rhode Island, Maine, and New

Hampshire.4

            20.      On June 18, 2014, Platinum Partners Value Arbitrage Fund L.P. (“PPVA”)

acquired substantially all of Glacial’s retail energy assets pursuant to an asset purchase

agreement authorized under Bankruptcy Code section 363 (the “Glacial Acquisition”).5 Agera

Energy was the “Designated Buyer” under the asset purchase agreement.6

       B.         AGH Parent’s Acquisition of Agera Energy

            21.      After the Glacial Acquisition, and upon information and belief, Agera Energy

issued a certain amended and restated convertible promissory note in the principal amount of

$600,071.23 (the “Convertible Note”) to Principal Growth Strategies (“PGS”). PPVA and a


3
    In re Gridway Energy Holdings, Inc., Case No. 14-10833 (Bankr. D. Del. April 10, 2014).
4
    Id. [Docket No. 10].
5
    Id. [Docket No. 383].
6
    Id. [Docket No. 846].



                                                          6
19-23802-rdd           Doc 3      Filed 10/04/19        Entered 10/04/19 03:24:33             Main Document
                                                       Pg 7 of 63


Platinum-operated entity indirectly became the holders of the Convertible Note through their

ownership interest in PGS.7 The Convertible Note was convertible into 95.01% of the

outstanding capital securities of Agera Holdings. Upon information and belief, on June 9, 2016,

the Convertible Note was sold to AGH Parent LLC (“AGH Parent”), which exercised its

conversion right in April 2018 and, as a result, now owns 95.01% of the voting membership

interests in Agera Holdings.8

           22.      Upon information and belief, Greg E. Lindberg (“Lindberg”) owns 50% of the

total economic interest and 89% of the total voting interest in AGH Parent.9 Upon information

and belief, Lindberg is also the beneficial holder of equity interests in approximately 100

independent operating companies, including the Debtors, through Lindberg-owned Eli Global

LLC (“Eli Global”).10

           23.      In March 2019, Lindberg was indicted for certain acts that are wholly unrelated to

the Debtors. To my knowledge, Lindberg has had no involvement with the Debtors’ day-to-day

operations. I have never met nor communicated with Lindberg.




7
 In re Platinum-Beechwood Litig., Nos. 18-cv-6658 (JSR); 18-cv-10936 (JSR), 2019 WL 1570808, at *6 (S.D.N.Y.
Apr. 11, 2019).
8
 Application for Authorization Under Section 203 of the Federal Power Act and Requests for Waivers of Filing
Requirements and Confidential Treatment, FERC Docket No. EC18-56-000 at 11 (Feb. 12, 2018).
9
 Application for Authorization Under Section 203 of the Federal Power Act and Requests for Waivers of Filing
Requirements and Confidential Treatment, FERC Docket No. EC18-56-000 at 9 (Feb. 12, 2018).
10
     Lindberg’s website states the following about Eli Global:
                    The Eli Global companies are a federation of separate, distinct portfolios, each
                    with vision and expertise in a particular market sector. Each portfolio contains
                    independent, autonomous, and separately managed companies serving a broad
                    range of diverse market sectors globally. The independence, autonomy, and
                    legal separation of each operating company is maximized to drive maximum
                    management autonomy and accountability, as well as to enhance risk
                    management and diversification.
See https://www.greglindberg.com.



                                                            7
19-23802-rdd           Doc 3       Filed 10/04/19        Entered 10/04/19 03:24:33               Main Document
                                                        Pg 8 of 63


            24.      Upon AGH Parent’s conversion of the Convertible Note, Geoffrey Duda, an

energy industry veteran with no prior ties to Eli Global or Lindberg, was hired as the CEO of

Agera Holdings and Agera Energy. Mr. Duda then recruited me as COO and Mark Linzenbold

as CFO. Mr. Duda resigned in April 2019.

            25.      Prior to the Petition Date, Stephen S. Gray was appointed as the sole manager of

Debtors Agera Holdings, Agera Energy, Utility (as defined below), and Solutions (as defined

below), and as the sole director of Aequitas. Mr. Gray has no prior or current relationship with

Eli Global or Lindberg. Mr. Gray has more than forty years of experience developing and

implementing restructuring and crisis management plans for public and private companies,

creditors, and judicial bodies.

       C.         Current Organizational Structure

            26.      Attached hereto as Exhibit A is an organizational structure chart of the Debtors,

as of the Petition Date.

            27.      Agera Holdings, a Delaware limited liability company, is a holding company with

no business operations. As mentioned above, AGH Parent holds 95.01% of Agera Holdings’

capital securities. AGH Supplemental LLC (“AGH Supplemental”) holds the remaining capital

securities in Agera Holdings (4.99%).11

            28.      Utility Recovery LLC, a Delaware limited liability company (“Utility”), is a

dormant entity that has no operations, assets, or liabilities. Utility was envisioned to provide

energy audit consulting services. Utility is wholly-owned by Agera Holdings.

            29.      Agera Solutions LLC, a Delaware limited liability company (“Solutions”), is a

dormant entity that has no operations, assets, or liabilities. Solutions was envisioned to increase


11
     Certain entities also hold preferred shares in Agera Holdings, as detailed in the Petition for Agera Holdings.



                                                             8
19-23802-rdd        Doc 3    Filed 10/04/19    Entered 10/04/19 03:24:33          Main Document
                                              Pg 9 of 63


customer retention through smart home energy solutions in conjunction with third party partners.

Solutions is wholly-owned by Agera Holdings.

         30.      Agera Energy, a Delaware limited liability company, is an operating company

that maintains contracts with customers in the states identified above in paragraph 19 for the

supply of natural gas and/or electricity. Agera Energy is wholly-owned by Agera Holdings. BP

Energy Company holds one Class B Unit in Agera Energy.

         31.      energy.me midwest llc, an Illinois limited liability company (“EME”), is an

operating company that maintains contracts with customers in Delaware, the District of

Columbia, Illinois, Maryland, New Jersey, Ohio, and Pennsylvania for the supply of electricity.

EME is wholly-owned by Agera Energy. BP Energy Company holds one Class B Unit in EME.

         32.      Aequitas Energy Inc., a Connecticut corporation (“Aequitas”), is an operating

company that maintains contracts with customers in Connecticut for the supply of electricity.

Aequitas is wholly-owned by Agera Energy.

         33.      Briarcliff Property Group, LLC, a New York limited liability company

(“Briarcliff”), owns and manages the real property used for the Debtors’ headquarters in

Briarcliff Manor, New York. Agera Energy, EME, and Aequitas incur monthly rent obligations

to Briarcliff. Briarcliff leases other portions of the property to third party tenants. Briarcliff is

wholly-owned by Agera Energy. Briarcliff is not a Debtor in these Chapter 11 Cases.

III. CAPITAL STRUCTURE

    A.         Preferred Supplier Agreement and ISDA

         34.      Agera Energy, EME, and Aequitas (collectively, the “Agera Opco Entities”) and

BP Energy Company (“BP”) are parties to (i) that certain Preferred Supplier Agreement, dated

October 2, 2015 (as amended on May 15, 2017 and February 9, 2018, the “Senior Lien Supply

Agreement”) and (ii) that certain ISDA Master Agreement, dated May 5, 2015 (as amended on


                                                   9
19-23802-rdd       Doc 3    Filed 10/04/19    Entered 10/04/19 03:24:33          Main Document
                                             Pg 10 of 63


October 2, 2015, and together with all related confirmations, schedules, annexes, exhibits and

addenda thereto, the “Senior Lien ISDA Master Agreement”). Pursuant to the Senior Lien

Supply Agreement and Senior Lien ISDA Master Agreement, BP supplies electricity and natural

gas to the Agera Opco Entities and engages in hedging transactions with the Agera

Opco Entities.

       35.       Pursuant to that certain Pledge and Security Agreement, dated October 2, 2015,

between Agera Energy and Agera Holdings, as Pledgors, and BP, as Secured Party, (i) Agera

Energy pledged substantially all of its assets to BP as collateral security for Agera Energy’s

obligations to BP under the Senior Lien Supply Agreement and Senior Lien ISDA Master

Agreement, and (ii) Agera Holdings pledged its membership interests in Agera Energy to BP as

collateral security for Agera Energy’s obligations to BP under the Senior Lien Supply

Agreement and Senior Lien ISDA Master Agreement.

       36.       Pursuant to that certain Pledge and Security Agreement, dated October 2, 2015,

between Aequitas and Agera Energy, as Pledgors, and BP, as Secured Party, (i) Aequitas pledged

substantially all of its assets to BP as collateral security for Aequitas’ obligations to BP under the

Senior Lien Supply Agreement and Senior Lien ISDA Master Agreement, and (ii) Agera Energy

pledged its membership interests in Aequitas to BP as collateral security for Aequitas’

obligations to BP under the Senior Lien Supply Agreement and Senior Lien ISDA Master

Agreement.

       37.       Pursuant to that certain Pledge and Security Agreement, dated October 2, 2015,

between EME and Agera Energy, as Pledgors, and BP, as Secured Party, (i) EME pledged

substantially all of its assets to BP as collateral security for EME’s obligations to BP under the

Senior Lien Supply Agreement and Senior Lien ISDA Master Agreement, and (ii) Agera Energy




                                                 10
19-23802-rdd       Doc 3      Filed 10/04/19     Entered 10/04/19 03:24:33              Main Document
                                                Pg 11 of 63


pledged its equity interests in EME to BP as collateral security for EME’s obligations to BP

under the Senior Lien Supply Agreement and Senior Lien ISDA Master Agreement.

        38.      Pursuant to that certain Personal Guaranty, dated November 20, 2018 (the

“Original Lindberg Guaranty”), between Lindberg and BP, Lindberg guaranteed the obligations

of the Agera Opco Entities12 and Agera Holdings under the Senior Lien Supply Agreement and

the Forbearance Agreement (as defined and discussed below), subject to an aggregate maximum

liability of $51,000,000 (subject to certain potential adjustments).

        39.      Pursuant to that certain Guaranty Agreement, dated November 20, 2018 (the

“Original GHTG Guaranty” and, together with the Original Lindberg Guaranty, the “Original

Guaranties”), between Global Health Technology Group, LLC (“GHTG”) and BP, GHTG

guaranteed the obligations of the Agera Opco Entities13 and Agera Holdings under the Senior

Lien Supply Agreement and the Forbearance Agreement, subject to an aggregate maximum

liability of $51,000,000 (subject to certain potential adjustments). Upon information and belief,

Lindberg is the beneficial holder of equity interests in GHTG.

        40.      Upon information and belief, in connection with the amendment to the

Forbearance Agreement (as discussed below), the Original Guaranties were terminated and

replacement guaranties (the “Replacement Guaranties”) were executed in January 2019, in

substantially the same form as the Original Guaranties.

        41.      As of the Petition Date, the Debtors estimate that approximately $161.6 million is

outstanding under the Senior Lien Supply Agreement and Senior Lien ISDA Master Agreement,




12
  Aequitas Energy, Inc. is an “Agera Opco,” as defined herein. However, Aequitas Energy LLC (not Aequitas
Energy, Inc.) is named as a guarantor in the Original Lindberg Guaranty.
13
  Aequitas Energy, Inc. is an “Agera Opco,” as defined herein. However, Aequitas Energy LLC (not Aequitas
Energy, Inc.) is named as a guarantor in the Original GHTG Guaranty.



                                                     11
19-23802-rdd       Doc 3     Filed 10/04/19    Entered 10/04/19 03:24:33         Main Document
                                              Pg 12 of 63


which is comprised of energy supply liabilities, mark-to-market exposure, and collateral support

obligations posted by BP on behalf of the Debtors.

   B.         Second Lien Revolving Credit Facility

        42.      Agera Energy and Colorado Bankers Life Insurance Company (“Colorado”), as

Lender and Agent, are parties to that certain Junior Loan and Security Agreement, dated

February 15, 2018 (the “Revolving Credit Agreement”), pursuant to which Colorado agreed to

make available to Agera Energy a revolving credit line in the maximum principal amount of

$35,000,000.

        43.      Agera Energy pledged substantially all of its assets to Colorado as collateral

security for Agera Energy’s obligations to Colorado under the Revolving Credit Agreement.

Pursuant to that certain Second Amended and Restated Intercreditor Agreement, dated February

9, 2018, between BP, Agera Holdings, the Agera Opco Entities, and certain Subordinate

Lienholders (as defined therein), the security interests granted to Colorado are subordinate in

priority to the security interests granted to BP.

        44.      As of the Petition Date, $35,000,000 in principal is outstanding under the

Revolving Credit Facility.

   C.         Unsecured Debt

        45.      The Debtors estimate that, as of the Petition Date, approximately $82 million of

general unsecured debt is outstanding, which is comprised primarily of trade claims, obligations

related to REC and ACP obligations (each as defined and discussed below), and broker

commission payments.




                                                    12
19-23802-rdd       Doc 3    Filed 10/04/19    Entered 10/04/19 03:24:33         Main Document
                                             Pg 13 of 63


IV. EVENTS LEADING TO THESE CHAPTER 11 CASES

   A.         Legacy Issues from Prior Management

        46.      The underlying retail energy business, by its nature, is a very competitive, low

margin business. The Debtors’ senior management, who joined the Debtors approximately one

year prior to the Petition Date, uncovered a number of structural challenges within the Debtors’

business.

        47.      The Debtors grew their power business significantly in the 18 month period from

January 2017 through June 2018. Most of that growth resulted from selling and onboarding

customers on fixed price (as opposed to variable price) power contracts. The size of the Debtors’

power business, as measured by annualized volumes on flow, more than doubled (120%+)

during this time period. Fixed price contracts are inherently riskier than variable price contracts.

The ability to accurately price customers and properly risk-manage the customer load is critical

to the ongoing commercial sustainability of any retail supplier business.

        48.      Upon arrival, the new senior management team uncovered a number of

challenges, including, but not limited to:

       Poor (and in some cases, no) visibility into forward margins and, consequently, poor
        overall financial planning and forecasting
       A significant number of customer contracts at very low and negative forward margins
        (uncovered only after developing visibility into forward margins and doing root cause
        analysis)
       A suboptimal control environment (financial, pricing, risk management, etc.)
       An overstated balance sheet
        49.      Upon discovering these issues, management developed, and presented in late

September 2018, a number of strategic options for Eli Global to assess, ranging from a

bankruptcy filing to a turnaround plan.




                                                  13
19-23802-rdd       Doc 3    Filed 10/04/19    Entered 10/04/19 03:24:33         Main Document
                                             Pg 14 of 63


        50.      Eli Global ultimately committed to a turnaround plan, with full recognition of the

capital necessary to fund the plan. The Debtors’ business was not expected to be profitable until

2020 given that it was straddled with the run-off of low- and negative-margin customer

contracts.

        51.      The Debtors were executing the turnaround plan up until the unexpected capital

liquidity problems discussed below.

   B.         The Prepetition Defaults

        52.      In September 2018, the Debtors’ current management identified material balance

sheet issues, which led to a restatement of the Debtors’ financials. Specifically, as of August 31,

2018, there was approximately $39 million of over stated receivables, of which $37 million

related to unbilled receivables. As a result of the foregoing discovery, the Debtors suddenly

found themselves in breach of the Senior Lien Supply Agreement’s $16 million Tangible Net

Worth covenant.

        53.      After further discussions with various constituents, BP, the Agera Opco Entities,

and Agera Holdings executed that certain Forbearance Agreement and Limited Waiver, dated

November 20, 2018 (the “Forbearance Agreement”), pursuant to which: (i) the Agera Opco

Entities and Agera Holdings acknowledged that they had breached their covenant in the Senior

Lien Supply Agreement to maintain a Tangible Net Worth (as defined in the Senior Lien Supply

Agreement) of at least $16 million, (ii) BP agreed to forbear from enforcing remedies under the

Senior Lien Supply Agreement as a result of such breach, and (iii) Agera Holdings agreed to

make additional capital contributions to Agera Energy of at least $51 million on the following

schedule:




                                                 14
19-23802-rdd     Doc 3     Filed 10/04/19    Entered 10/04/19 03:24:33         Main Document
                                            Pg 15 of 63



                             Capital Contribution        Contribution Date

                            $5,000,000               December 14, 2018

                            $15,000,000              January 4, 2019

                            $10,000,000              February 1, 2019

                            $15,000,000              June 20, 2019

                            $6,000,000               September 20, 2019


       54.     Eli Global played a significant role in the discussions leading up to the

Forbearance Agreement. Specifically, Eli Global intended to provide the funding to Agera

Holdings necessary to satisfy the capital contributions contemplated under the Forbearance

Agreement.

       55.     The $5 million capital contribution due on December 14, 2018 was satisfied on

December 14, 2018. The $15 million capital contribution due on January 4, 2019 was not

satisfied. However, a $5 million capital contribution was made on January 18, 2019.

       56.     On January 25, 2019, BP, the Agera Opco Entities, and Agera Holdings executed

that certain First Amendment to Forbearance Agreement and Limited Waiver, dated November

20, 2018, pursuant to which: (i) the Agera Opco Entities and Agera Holdings acknowledged that

they were in breach of the Forbearance Agreement due to Agera Holdings’ failure to fully fund

the capital contribution payment due on January 4, 2019, and (ii) Agera Holdings agreed to the

following revised forward capital contribution schedule:




                                                    15
19-23802-rdd     Doc 3    Filed 10/04/19    Entered 10/04/19 03:24:33         Main Document
                                           Pg 16 of 63




                            Capital Contribution        Contribution Date

                            $5,000,000              January 18, 2019

                            $5,000,000              January 31, 2019

                            $10,000,000             February 18, 2019

                            $5,000,000              April 18, 2019

                            $15,000,000             June 20, 2019

                            $6,000,000              September 20, 2019


        57.    The $5 million capital contribution due on January 31, 2019 was satisfied on

January 31, 2019. The $10 million capital contribution due on February 18, 2019 was satisfied

on February 19, 2019. The $5 million capital contribution due on April 18, 2019 was not

satisfied.

        58.    On April 22, 2019, BP noticed the Agera Opco Entities and Agera Holdings of

their default under the Forbearance Agreement.

        59.    On April 23, 2019, BP noticed the Agera Opco Entities and Agera Holdings of

their failure to remit approximately $43 million due to BP under the Senior Lien Supply

Agreement, due on April 22, 2019, for power delivered in March 2019, under the Senior Lien

Supply Agreement.

        60.    On April 26, 2019, BP noticed the Agera Opco Entities and Agera Holdings of

their failure to remit approximately $3.5 million due to BP, due on April 25, 2019, for gas

delivered in March 2019, under the Senior Lien Supply Agreement.

        61.    On April 29, 2019, a $5 million capital contribution was made in satisfaction of

the payment that was due on April 18, 2019.




                                                   16
19-23802-rdd        Doc 3   Filed 10/04/19    Entered 10/04/19 03:24:33          Main Document
                                             Pg 17 of 63


        62.      Upon information and belief, all of the foregoing capital contributions were made

to Agera Holdings by Eli Global.

        63.      On September 25, 2019, BP noticed the Agera Opco Entities of their breaches

under the Senior Lien Supply Agreement and Senior Lien ISDA Master Agreement, for failing to

timely remit payment for power and gas invoices in the amount of $103,022,968.20, under the

Senior Lien Supply Agreement and Senior Lien ISDA Master Agreement.

   C.         Loss of Funding from Eli Global

        64.      On May 9, 2019, during a triparty meeting between the Debtors, Eli Global, and

BP, it became clear that Eli Global was no longer in a position to inject the requisite capital

needed to support the Debtors’ business.

   D.         RPS Obligations and Defaults

        65.      In certain states where the Debtors operate, the Debtors are required to satisfy

renewable portfolio standards (“RPS”) as a condition of their license or certification to supply

energy to customers in such states. RPS laws require a certain portion of a state’s electricity

consumption to be generated from renewable sources, such as wind, solar, biomass, geothermal,

or hydroelectric.

        66.      Energy suppliers that are required to comply with RPS obligations, such as the

Debtors, must obtain a sufficient amount of renewable energy credits (often called renewable

energy certificates or “RECs”) during regular reporting cycles (e.g., annually) with each state.

RECs are created when renewable energy is generated and delivered to the grid. Those

renewable energy producers may then use the RECs to satisfy their own RPS obligations or sell

the RECs they generate to other energy suppliers, such as the Debtors.

        67.      Failure to comply with RPS obligations initially triggers an obligation to pay an

alternative compliance payment (“ACP”), which is essentially a cash payment obligation in lieu


                                                  17
19-23802-rdd      Doc 3    Filed 10/04/19    Entered 10/04/19 03:24:33          Main Document
                                            Pg 18 of 63


of acquiring RECs. In nearly all instances, the ACP will be more costly than had the energy

supplier acquired the necessary RECs. Ultimately, an energy supplier’s failure to satisfy the

ACP will result in the relevant state taking regulatory enforcement action, including suspension

and revocation of the supplier’s license to supply energy in such state.

       68.     May and June of 2019 were very critical months because the Debtors were

scheduled to pay for and take delivery of a significant number of RECs to satisfy RPS

obligations for the 2018 compliance year. Without additional capital contributions from Eli

Global, the Debtors were forced to default on a number of REC trades, and thus were unable to

satisfy certain RPS obligations.

       69.     The Debtors are currently in default of their 2018 RPS obligations in

Massachusetts, New Hampshire, and Rhode Island as a result of the Debtors’ financial inability

to acquire RECs or subsequently satisfy their ACP obligations. The Debtors will soon be in

default of RPS obligations in other states. The Debtors estimate that their inability to satisfy

RPS obligations in the normal course has resulted in an aggregate ACP “premium” of

approximately 60%, as compared to the cost of acquiring the RECs necessary to avoid ACP

obligations. As of the Petition Date, the Debtors estimate that they owe more than $72 million

on account of REC and ACP obligations for the 2018 compliance year.

       i.      Massachusetts Enforcement Action

       70.     On July 10, 2019, Agera Energy, LLC (“Agera Energy”) received a letter from

the Massachusetts Department of Energy Resources (the “MA DOER”) demanding that Agera

Energy immediately satisfy its ACP liability for 2018 in the amount of $41,569,223.80. The

DOER stated that if it does not receive such payment, it will commence necessary steps for

issuing a Notice of Non-Compliance, including the filing of a petition at the Department of




                                                 18
19-23802-rdd       Doc 3    Filed 10/04/19     Entered 10/04/19 03:24:33           Main Document
                                              Pg 19 of 63


Public Utilities (the “MA DPU”) recommending revocation of Agera Energy’s licenses to sell

electricity in Massachusetts.

        71.     On August 21, 2019, the MA DOER found that Agera Energy had failed to

comply with their RPS obligations for the 2018 compliance year. The MA DOER referred the

matter to the MA DPU recommending that it revoke or suspend Agera Energy’s retail supplier

licenses.

        ii.     Rhode Island Enforcement Action

        72.     On August 16, 2019, Agera Energy received a letter from the Rhode Island Public

Utilities Commission (the “RI PUC”) demanding that Agera Energy immediately satisfy its RPS

obligations for 2018. The RI PUC stated that if Agera Energy fails to comply by August 23,

2019, the matter would be placed on the RI PUC’s August 28, 2019 Open Meeting agenda to (i)

find the Debtors out of compliance with the RPS obligations for 2018, (ii) demand the full

amount of the letter of credit on file, and (iii) refer the matter to the Division of Public Utilities

and Carriers for revocation of the Debtors’ license to operate as a nonregulated power producer

in Rhode Island.

        73.     On August 28, 2019, during an open meeting, the RI PUC found that Agera

Energy was out of compliance with the RPS obligations for the 2018 compliance year and

authorized a drawdown of the $250,000 letter of credit posted on behalf of Agera Energy with

the RI PUC. Further, the RI PUC directed the Clerk to transmit its orders to the Division of

Public Utilities and Carriers (the “RI DPUC”) for enforcement action against Agera Energy.

        74.     On September 13, 2019, the RI DPUC issued Agera Energy a Suspension Order

under which Agera Energy is prohibited from entering into new contracts or renewing existing

contracts with customers in Rhode Island. The RI DPUC is scheduled to conduct a public




                                                   19
19-23802-rdd         Doc 3    Filed 10/04/19    Entered 10/04/19 03:24:33         Main Document
                                               Pg 20 of 63


hearing on October 22, 2019 to consider whether Agera Energy’s license to sell energy in Rhode

Island should be rescinded.

         iii.      New Hampshire Enforcement Action

         75.       On September 17, 2019, Agera Energy received a letter from the New Hampshire

Public Utilities Commission (the “NH PUC”) demanding that Agera Energy satisfy its ACP

liability for 2018 within ten days (i.e., September 27, 2019). The NH PUC stated that if it does

not receive such payment, it may pursue further action, including referral of the unpaid amount

for collection to the New Hampshire Department of Justice.

         76.       Through a letter, dated October 2, 2019, the NH PUC ordered Agera Energy to

pay the ACP liability due for 2018 in the amount of $2,231,262.00 in full within fourteen days

(i.e., October 16, 2019). The NH PUC stated that if it does not receive such payment, it may

pursue further actions to enforce Agera Energy’s ACP payment obligation.

    E.          Pre-Petition Marketing Process

         77.       As a result of the Debtors’ severe liquidity constraints and contemplated

regulatory enforcement action, including potential suspension or revocation of the Debtors’

license to sell electricity or natural gas in certain states, the Debtors began pursuing strategic

alternatives.

         78.       In May 2019, the Debtors engaged Stifel, Nicolaus & Co., Inc. and Miller

Buckfire & Co., LLC (collectively, “Miller Buckfire”) as investment banker to explore strategic

alternatives, including conducting a marketing process for the sale of the Debtors, as either a

going concern or an asset sale.

         79.       In connection with this process, Miller Buckfire prepared marketing materials,

including a Confidential Information Memorandum (the “CIM”), and compiled a list of

potentially interested parties.


                                                   20
19-23802-rdd      Doc 3      Filed 10/04/19    Entered 10/04/19 03:24:33        Main Document
                                              Pg 21 of 63


       80.     Miller Buckfire contacted 207 parties, comprised of 121 strategic investors and 86

financial investors. Each party was provided with a teaser document and was invited to execute a

confidentiality agreement (“NDA”) with the Debtors in order to receive the CIM and access to a

virtual data room. Of the 207 parties contacted, 39 executed an NDA and received the CIM and

process letter. Twenty of those 39 parties expressed interest in further participating in the

process and were provided access to a virtual data room. Throughout this period, Miller

Buckfire facilitated these parties’ due diligence efforts.

       81.     In June 2019, the Debtors received numerous preliminary, non-binding

indications of interest (each, an “IOI”).

       82.     Following receipt of the IOIs, the Debtors and their advisors continued to

facilitate parties’ due diligence, including management meetings and providing additional

diligence information. Following these meetings, the Debtors and their advisors continued

negotiations with the interested parties regarding their proposals and key terms, including timing

and transaction structure.

       83.     In late July 2019, the Debtors and their advisors provided certain interested

parties with a draft asset purchase agreement (the “APA”) and second round process letter, with

a deadline to provide a binding bid and marked-up APA by August 5, 2019.

       84.     On October 3, 2019, the Debtors and Exelon Generation Company, LLC

(“Exelon”) executed that certain Asset Purchase Agreement, pursuant to which Exelon will serve

as the stalking horse bidder to acquire a significant portion of the Debtors’ customer contracts for

$24,750,000.00, subject to certain adjustments, under Bankruptcy Code sections 363 and 365.




                                                  21
19-23802-rdd       Doc 3     Filed 10/04/19        Entered 10/04/19 03:24:33    Main Document
                                                  Pg 22 of 63


       85.       Contemporaneous with the filing of this declaration, the Debtors have filed a

motion asking the Court to approve certain bidding procedures in connection with the Debtors’

continued marketing efforts during these Chapter 11 Cases. A summary of the proposed timeline

is as follows:


                        Bid Procedures Objection Deadline   October 14, 2019

                        Bid Procedures Hearing              October 15, 2019

                        Bid Deadline                        October 29, 2019

                        Sale Objection Deadline             October 29, 2019

                        Auction (if necessary)              November 4, 2019

                        Sale Hearing                        November 5, 2019



V. FACTS RELEVANT TO FIRST DAY PLEADINGS

       86.       Together with the filing of these Chapter 11 Cases, the Debtors have filed a

number of First Day Pleadings seeking relief that the Debtors believe is necessary to enable them

to efficiently administer their estates with minimal disruption and loss of value during these

Chapter 11 Cases. I have reviewed each First Day Pleading discussed below, and the facts set

forth in each First Day Pleading are true and correct to the best of my knowledge and belief with

appropriate reliance on corporate officers and advisors.

       i.        Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of
                 Related Chapter 11 Cases and (II) Waiving Requirements of Bankruptcy Code
                 Section 342(c)(1) and Bankruptcy Rules 1005 and 2002(n) (the “Joint
                 Administration Motion”)

       87.       In the Joint Administration Motion, the Debtors seek entry of an order directing

the joint administration of these Chapter 11 Cases and the consolidation thereof for procedural

purposes only. Many of the motions, applications, hearings, and orders that will arise in these

Chapter 11 Cases will affect most, if not all, of the Debtors jointly.


                                                     22
19-23802-rdd      Doc 3      Filed 10/04/19     Entered 10/04/19 03:24:33           Main Document
                                               Pg 23 of 63


        88.     The Debtors further seek entry of an order directing the Clerk of the Court to

maintain one file and one docket for all of these Chapter 11 Cases.

        89.     Joint administration of these Chapter 11 Cases will ease the administrative burden

on this Court and all parties in interest. Joint administration of these Chapter 11 Cases will not

prejudice creditors or other parties in interest because joint administration is purely procedural

and will not impact the parties’ substantive rights.

        90.     I believe that the relief requested in the Joint Administration Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest.

        ii.     Debtors’ Motion for Entry of an Order (A) Establishing Certain Notice, Case
                Management, and Administrative Procedures, and (B) Granting Related Relief
                (the “Case Management Motion”)

        91.     In the Case Management Motion, the Debtors seek entry of an order (i) approving

and implementing certain notice, case management, and administrative procedures, attached as

Exhibit 1 to the Case Management Motion (the “Case Management Procedures”), and (ii)

granting related relief. The Case Management Procedures, among other things, (a) establish

requirements for filing and serving Court Filings, (b) delineate standards for notices of hearings

and agenda letters, (c) fix periodic omnibus hearing dates and articulate mandatory guidelines for

the scheduling of hearings and objection deadlines, and (d) limit matters that are required to be

heard by the Court. To ensure that parties in interest in these Chapter 11 Cases are made aware

of the Case Management Procedures, the Debtors propose to (a) serve the Case Management

Procedures on the Master Service List, (b) publish the Case Management Procedures on the

Debtors’ restructuring website at https://cases.stretto.com/agera, and (c) make the Case

Management Procedures readily available on request to the Debtors’ proposed claims and

noticing agent, Stretto.




                                                   23
19-23802-rdd        Doc 3   Filed 10/04/19    Entered 10/04/19 03:24:33          Main Document
                                             Pg 24 of 63


        92.     Given the size and complexity of these chapter 11 cases, implementing the Case

Management Procedures will facilitate the fair and efficient administration of these cases and

promote judicial economy. Therefore, I believe that the relief requested in the Case Management

Motion is necessary and appropriate and is in the best interests of the Debtors’ estates, creditors,

and other parties in interest.

        iii.    Debtors’ Motion for Entry of an Order (I) Extending Time to File Schedules
                and Statements and (II) Authorizing Debtors to File Consolidated Monthly
                Operating Reports (the “Schedules Motion”)

        93.     In the Schedules Motion, the Debtors seek an order extending the time period for

the Debtors to file their schedules of assets and liabilities, schedules of current income and

expenditures, schedules of executory contracts and unexpired leases, and statements of financial

affairs (collectively, the “Schedules”) by fifteen days, for a total of twenty-nine days from the

Petition Date, without prejudice to the Debtors’ right to apply to this Court, upon appropriate

notice, for further extension(s) of the time to file the Schedules or to seek a waiver of the

requirement for filing certain Schedules; and authorizing the Debtors to file their monthly

operating reported required by the U.S. Department of Justice, Operating Guidelines and

Reporting Requirements for Debtors in Possession and Trustees, by consolidating the

information required for each Debtor in one report that tracks and breaks out all of the specific

information (e.g., receipts, disbursements, etc.) on a debtor-by-debtor basis in each monthly

operating report.

        94.     Given the size and complexity of the Debtors’ businesses, a significant amount of

time and effort on the part of the Debtors and their advisors is required to collect, review, and

assemble voluminous amounts of data. The Debtors recognize the importance of the Schedules

in these Chapter 11 Cases and intend to complete the Schedules as quickly and as accurately as

possible.


                                                 24
19-23802-rdd      Doc 3     Filed 10/04/19     Entered 10/04/19 03:24:33           Main Document
                                              Pg 25 of 63


        95.     Based on the foregoing, I believe that the relief requested in the Schedules Motion

is in the best interests of the Debtors, their estates, and all parties in interest and should be

approved.

        iv.     Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to (A) File a
                Consolidated List of Creditors and (B) File a Consolidated List of the Debtors’
                Thirty Largest Unsecured Creditors; and (II) Authorizing the Debtors to
                Establish Procedures for Notifying Parties of the Commencement of These
                Chapter 11 Cases (the “Consolidated Creditor Motion”)

        96.     In the Consolidated Creditor Motion, the Debtors seek entry of an order (i)

authorizing the Debtors to file a consolidated list of creditors in lieu submitting separate mailing

matrices for each Debtor, (ii) authorizing the Debtors to file a consolidated list of the Debtors’ 30

largest unsecured creditors, (iii) authorizing the Debtors to establish procedures for notifying

parties of the commencement of these cases.

        97.     Permitting the Debtors to maintain one single consolidated list of creditors in lieu

of filing separate creditor matrices for each Debtor entity is warranted under the circumstances of

these Chapter 11 Cases. Specifically, maintaining a single consolidated list of creditors will

benefit the Debtors and their estates by allowing the Debtors to more efficiently provide required

notices to parties-in-interest and reduce the potential for duplicate mailings.

        98.     The Debtors also request authority to file a consolidated list of the Debtors’ 30

largest unsecured creditors. I have been informed that Bankruptcy Rule 1007(d) requires a

debtor to file a list containing information on its 20 largest unsecured creditors, excluding

insiders. I have been advised that a consolidated list of the Debtors’ 30 largest unsecured

creditors will be sufficient to aid in the United States Trustee’s appointment of a creditors’

committee. In this context, requiring each Debtor to file a top 20 creditor list would impose an

unnecessary administrative burden on the Debtors, without conferring any benefit upon the

Debtors’ estates or the United States Trustee.


                                                   25
19-23802-rdd      Doc 3     Filed 10/04/19     Entered 10/04/19 03:24:33           Main Document
                                              Pg 26 of 63


        99.     Furthermore, the Debtors request authority to establish certain procedures for

providing notice to parties of the commencement of these Chapter 11 Cases and of the meeting

of creditors pursuant to Bankruptcy Code section 341 (the “Notice of Commencement”).

Bankruptcy Rule 2002(a) provides that the clerk, or some other person as the Court may direct,

shall give the debtor, the trustee, all creditors and indenture trustees at least 21 days’ notice by

mail of the meeting of creditors under Bankruptcy Code sections 341 or 1104(b). Furthermore,

Bankruptcy Rule 2002 provides that notice of the order for relief shall be sent by mail to all

creditors and shareholders. The Debtors request authority for their claims and noticing agent to

serve by regular mail the Notice of Commencement to creditors in accordance with Bankruptcy

Rule 2002. These proposed procedures will ensure that the Debtors’ creditors receive prompt

notice of the commencement of these Chapter 11 Cases and of the meeting of creditors.

        100.    Based on the foregoing, I believe that the relief requested in the Consolidated

Creditors Motion is in the best interests of the Debtors, their estates, and all parties in interest

and should be approved.

        v.      Debtors’ Application for Entry of an Order Authorizing Employment and
                Retention of Stretto as Claims and Noticing Agent Nunc Pro Tunc to the
                Petition Date (the “Claims Agent Application”)

        101.    In the Claims Agent Application, the Debtors seek entry of an order appointing

Stretto (“Stretto”) as claims and noticing agent (the “Claims and Noticing Agent”) for the

Debtors in these Chapter 11 Cases effective nunc pro tunc to the Petition Date, including

assuming full responsibility for the distribution of notices and the maintenance, processing, and

docketing of proofs of claim filed in the Debtors’ chapter 11 cases.

        102.    Based on my discussions with the Debtors’ advisors, I believe that the Debtors’

selection of Stretto to act as the Claims and Noticing Agent is appropriate under the

circumstances and in the best interest of the estates. Moreover, it is my understanding that based


                                                  26
19-23802-rdd     Doc 3     Filed 10/04/19     Entered 10/04/19 03:24:33         Main Document
                                             Pg 27 of 63


on all engagement proposals obtained and reviewed that Stretto’s rates are competitive and

comparable to the rates charged by their competitors for similar services. The Debtors anticipate

that there will be thousands of persons and entities to be noticed in these Chapter 11 Cases. In

light of the number of parties in interest and the complexity of the Debtors’ business, the Debtors

submit that the appointment of a claims and noticing agent will provide the most effective and

efficient means of, and relieve the Debtors and/or the Clerk’s office of the administrative burden

of, noticing and processing proofs of claim and is in the best interests of both the Debtors’ estates

and their creditors. Accordingly, on behalf of the Debtors, I respectfully submit that the Court

should approve the Claims Agent Application.

       vi.     Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
               Continue (I) to Operate Their Cash Management System, Honor Certain
               Prepetition Obligations Related Thereto, and Maintain Existing Business
               Forms; and (II) Their Intercompany Transactions (the “Cash Management
               Motion”)

       103.    In the Cash Management Motion, the Debtors seek orders on an interim and final

basis allowing the continued use of their existing cash management system. The Debtors use a

centralized cash management system to collect funds from, and to pay expenses incurred by,

their operations (the “Cash Management System”). The Cash Management System includes

nineteen Debtor bank accounts, a list of which is attached to the Cash Management Motion as

Exhibit D. The Bank Accounts are all held at JP Morgan Chase and First National Bank of

Central Texas (collectively, the “Banks”).

       104.    The Cash Management System is integral to the operation and administration of

the Debtors’ businesses. In short, the Cash Management System is essential to cash inflows and

outflows and the efficient execution and achievement of the Debtors’ strategic business

objectives and, ultimately, to maximizing the value of the Debtors’ estates.




                                                 27
19-23802-rdd      Doc 3     Filed 10/04/19     Entered 10/04/19 03:24:33            Main Document
                                              Pg 28 of 63


        105.    The principal components of the Cash Management System are the following

accounts (collectively, the “Bank Accounts”):

                (a)     Collection Accounts: The Debtors receive payments for goods and
                        services in the ordinary course of business. All collections flow into one
                        of six collection accounts, all of which are governed by blocked account
                        control agreements between the respective account holder, the Bank, and
                        BP Energy Company (“BP”), collectively (the “Collection Accounts”).
                        Each day, amounts held in the Collection Accounts are swept into one of
                        three cash collateral accounts (the “Collateral Accounts”)14 over which BP
                        has control. The funds received in the Collateral Accounts are used to pay
                        down certain amounts owed to BP under the Senior Lien Supply
                        Agreement and Senior Lien ISDA Master Agreement and fund the various
                        operating accounts to support the Debtors’ businesses.

                (b)     Operating Accounts: In order to facilitate the timely payment of accounts
                        payable, the Debtors maintain four separate operating accounts
                        (collectively, the “Operating Accounts”). BP reviews and approves
                        transfers from the Collateral Accounts to the Operating Accounts. The
                        Debtors send BP disbursement approval requests on Mondays and
                        Wednesdays on a weekly basis.

                (c)     Payroll Accounts: The Debtors maintain two accounts for payroll, from
                        which the Debtors’ payroll is funded.

                (d)     Money Market Account: The Debtors maintain a money market account
                        that is a restricted account and the money in it serves as collateral for
                        various issued surety bonds.

                (e)     Tax Account: The Debtors maintain an account to pay taxes, held in the
                        name of Agera Energy Tax Account.

                (f)     Checking Account: The Debtors maintain a checking account, held in the
                        name of Utility Recovery LLC, which is a dormant account with
                        approximately $2,000 in it.

        106.    Additionally, the Debtors engage in routine business relationships with certain

other Debtor and non-Debtor entities (collectively, the “Intercompany Transactions”), which

result in intercompany receivables and payables (the “Intercompany Claims”). The Debtors seek

authority to continue the Intercompany Transactions and pay Intercompany Claims in the

14
  Agera Energy LLC, Account No. xxxxxx5135; energy.me midwest llc, Account No. xxxxxx1500; and Aequitas
 Energy LLC, Account No. xxxxxx0021.



                                                   28
19-23802-rdd      Doc 3    Filed 10/04/19    Entered 10/04/19 03:24:33         Main Document
                                            Pg 29 of 63


ordinary course of business on a postpetition basis, in a manner consistent with prepetition

practice. Discontinuing the Intercompany Transactions would unnecessarily disrupt the

accounting and Cash Management System and the Debtors’ operations to the detriment of the

Debtors, their creditors, and other stakeholders.

         107.   The Debtors seek a waiver of the U.S. Trustee operating guidelines for debtors in

possession to the extent they require that the Debtors close the Bank Accounts and open new

post-petition bank accounts. If enforced in these Chapter 11 Cases, such requirements would

disrupt the Debtors’ businesses, causing delays in payments to vendors, suppliers,

subcontractors, administrative creditors, employees, and others, thereby impeding the Debtors’

efforts to maximize the value of their estates.

         108.   The Debtors request the authority to continue to use the Bank Accounts with the

same account numbers, styles, and business forms as the Debtors used prepetition. The Debtors

also seek authority to open new accounts whenever needed, provided that the Debtors give the

U.S. Trustee adequate notice of such newly-opened accounts. The Debtors represent that if the

relief requested in Cash Management Motion is granted, they will not pay, and will direct each of

the Banks not to pay, any debts incurred before the Petition Date, other than as authorized by this

Court.

         109.   In connection with continuing the use of the Bank Accounts, the Debtors request

the authority to pay prepetition account-related Bank fees and charges to the extent of the

amount of the Debtors’ cash held by such Bank. The Debtors seek authority to pay the

prepetition account-related Bank fees and charges to the extent the Debtors determine, in their

good faith business judgment, that the Banks have valid setoff claims pursuant to section 553 of

the Bankruptcy Code (but only to the extent of such claims). This will save the Debtors the time




                                                    29
19-23802-rdd      Doc 3     Filed 10/04/19     Entered 10/04/19 03:24:33           Main Document
                                              Pg 30 of 63


and expense of responding to such lift stay requests and/or negotiating stipulated orders to allow

the Banks to exercise setoff rights. The Debtors further submit that such relief requested would

not prejudice the interests of any other creditors or other parties-in-interest.

        110.    The Debtors should be granted further relief from the U.S. Trustee operating

guidelines to the extent that they require the Debtors to make all disbursements by check.

Preventing the Debtors from conducting transactions by debit, wire, and other similar methods

would unnecessarily disrupt the Debtors’ business operations and create additional and

unnecessary costs.

        111.    Compelling the Debtors to adopt a new cash management system would be

expensive and create unnecessary administrative problems, impeding the Debtors’ ability to

maximize value for their estates. Consequently, the Debtors’ ability to continue using its Cash

Management System is essential and is in the best interests of the Debtors, their estates, and their

stakeholders.

        112.    To minimize expenses to their estates, the Debtors also request authorization to

continue using all correspondence and business forms (including, but not limited to, letterheads,

purchase orders, invoices, multi-copy checks, envelopes, promotional materials, and check stock

(collectively, the “Business Forms”)) existing immediately prior to the Petition Date without

reference to the Debtors’ status as debtors in possession.

        113.    I believe that the relief requested in the Cash Management Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable

the Debtors to continue to operate their business during the Chapter 11 Cases without disruption.

        vii.    Debtors’ Motion for Entry of Interim and Final Orders Authorizing Payment of
                Certain Prepetition Wages, Reimbursable Expenses, Benefits, and Related
                Items (the “Wage Motion”)




                                                   30
19-23802-rdd     Doc 3     Filed 10/04/19    Entered 10/04/19 03:24:33          Main Document
                                            Pg 31 of 63


       114.    To minimize the personal hardships the Debtors’ employees (the “Employees”)

will suffer if prepetition employment-related obligations are not paid when due or as expected, as

well as to maintain morale during this critical time, the Debtors seek entry of an order

authorizing, but not directing, the Debtors to pay: (a) prepetition wages, salaries, commissions,

overtime pay, sick pay, vacation pay, and other accrued compensation owed to their Employees,

including independent contractors and temporary workers (the “Prepetition Wages”); (b)

unreimbursed or unpaid prepetition business expenses owed to their Employees; (c) Prepetition

Deductions (as defined below); (d) prepetition contributions to, and benefits under, Employee

benefit programs; and (e) all costs and expenses relating to the foregoing payments and

contributions, including any payments to third-party administrators, staffing agencies, or other

administrative service providers.

       115.    To assist in implementing the relief requested, the Debtors further request that the

Court authorize the Debtors to honor and continue the Debtors’ prepetition practices as described

in the Wage Motion in the ordinary course of business and authorize the Debtors’ banks and

other financial institutions to process and honor checks and transfers related to such obligations.

               A.      Wages, Salaries, and Other Compensation

       116.    The Debtors have approximately 56 Employees, located in eight (8) states,

including full-time, part-time, and temporary employees. The Debtors also periodically retain

specialized individuals as independent contractors. The Debtors pay Prepetition Wages on the

15th and on the last day of each month. The Debtors estimate that, as of the Petition Date, the

total amount of Prepetition Wages that will be due and payable is approximately $232,000.00.




                                                31
19-23802-rdd        Doc 3   Filed 10/04/19    Entered 10/04/19 03:24:33          Main Document
                                             Pg 32 of 63


               B.      Prepetition Business Expenses

       117.    The Debtors customarily reimburse their Employees for a variety of business

expenses incurred in the ordinary course of their business. The Debtors estimate that, as of the

Petition Date, the total amount of prepetition business expenses that will be due and payable will

be approximately $20,000.00.

               C.      Prepetition Deductions

       118.    During each applicable pay period, the Debtors routinely deduct certain amounts

from the paychecks of Employees to make payments on behalf of the Employees for or with

respect to, among other things, the Debtors’ Employee benefit programs, loan repayments and

garnishments, or amounts due third parties, and on account of various federal, state, or local

income, FICA, Medicare, state disability, workers’ compensation, and other taxes for remittance

to the appropriate federal, state, or local taxing authority (the “Prepetition Deductions”). The

Debtors estimate that, as of the Petition Date and before the final hearing on this Motion, the

total amount of Prepetition Deductions that will be due and payable will be approximately

$127,000.00.

               D.      Prepetition Employee Benefits

       119.    The Debtors also offer or provide eligible Employees with a variety of benefits.

These benefits include, but are not limited to, medical, dental, vision, prescription drug, life,

accidental death and dismemberment, and disability insurance, and 401(k) retirement plans, as

well as COBRA medical coverage for former employees (collectively, the “Prepetition

Benefits”). The Debtors estimate that, as of the Petition Date and before the final hearing on this

Motion, the total amount of Prepetition Benefits that will be due and payable will be

approximately $40,000.00. ADP administers the Debtors’ Employee benefit programs (other




                                                 32
19-23802-rdd         Doc 3   Filed 10/04/19    Entered 10/04/19 03:24:33        Main Document
                                              Pg 33 of 63


than the 401(k) plans), and the Debtors remit payment to ADP for the Debtors’ Employee benefit

programs.

               E.       Processing Costs

       120.    In the ordinary course of business, the Debtors utilize the services of third-party

administrators to whom the Debtors outsource tasks associated with the payment of

compensation and benefits to Employees. The costs of these services (the “Processing Costs”)

include, among other things, processing costs, the employer portion of payroll-related taxes and

accrued but unpaid prepetition charges for administration of the Prepetition Benefits, such as

payments owed to the Plan Administrators and ADP. The Prepetition Processing Costs also

include amounts due to the various staffing agencies for the Temporary Workers. The Debtors

estimate that, as of the Petition Date and before the final hearing on this Motion, the total amount

of Prepetition Processing Costs that will be due and payable will be approximately $6,000.00.

       121.    Keeping the Debtors’ workforce intact is crucial to the Debtors’ ongoing sale

process. Without a compensated, intact, and motivated workforce, it is highly unlikely that the

Debtors will be able to maximize the value of the assets proposed to be sold to Exelon. It is

essential that the Debtors continue to honor the obligations described in the Wage Motion to

ensure the continued operation of the Debtors’ business and to maintain the morale of the

Employees. Any depletion of the Debtors’ workforce would diminish the Debtors’ prospects for

a successful sale.

       122.    The deductions and taxes principally represent the Employees’ earnings that

governments (in the case of taxes), Employees (in the case of voluntarily withheld amounts), and

judicial authorities (in the case of involuntarily withheld amounts) have designated for deduction

from the Employees’ paychecks. If the Debtors do not remit those amounts, the Employees may




                                                 33
19-23802-rdd      Doc 3     Filed 10/04/19     Entered 10/04/19 03:24:33        Main Document
                                              Pg 34 of 63


face legal action and the Debtors may be burdened by inquiries and disputes concerning their

failure to submit legally required payments. Most, if not all, of the unremitted deductions and

taxes constitute moneys held in trust and are not property of the Debtors’ bankruptcy estates.

        123.    The Prepetition Wages and Prepetition Benefits represent a competitive but

reasonably limited set of policies and are necessary to retain the skilled and motivated workforce

necessary to complete the Debtors’ contemplated sale process. Therefore, I believe that the relief

requested in the Wage Motion is necessary and appropriate and is in the best interests of the

Debtors’ estates, creditors, and other parties in interest.

        viii.   Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors
                to (I) Pay Certain Prepetition Claims of Service Providers and (II) Continue
                Satisfying Postpetition Obligations in the Ordinary Course of Business (the
                “Motion to Pay”)

        124.    In the Motion to Pay, the Debtors seek entry of interim and final orders (a)

authorizing, but not directing, the Debtors, to (i) make payments toward the prepetition fixed,

liquidated, and undisputed claims of Service Providers (as defined in the Motion to Pay), in an

amount up to $2.4 million on an interim basis and up to $4.3 million on a final basis; and (ii)

continue satisfying any Service Provider claims that accrue postpetition in the ordinary course of

business; and (b) authorizing the Debtors’ banks and financial institutions to honor and process

prepetition checks and transfers to the Service Providers.

        125.    The Debtors have closely examined the extent to which prepetition payments to

certain service providers are necessary to avoid irreparable harm. After a review of their

accounts payable and other books and records, the Debtors have identified a limited list of

service providers that provide the Debtors with natural gas, electricity, transmission, distribution

and related critical services. The Service Providers are critical to the Debtors’ business

operations; namely, the supply and delivery of electricity and natural gas to the Debtors’



                                                  34
19-23802-rdd        Doc 3      Filed 10/04/19       Entered 10/04/19 03:24:33                Main Document
                                                   Pg 35 of 63


customers. I believe that any delay in payment to the Service Providers would put the Debtors’

most valuable assets—their customer contracts—at risk and would jeopardize the sale process

currently underway.

        126.     If the Debtors do not pay the Prepetition Service Provider Claims, the Service

Providers may terminate the Debtors’ ability to service their customers, and the customers will

revert to the default electric utility or natural gas local distribution company for that area. The

Debtors would then lose all of their customers in that Service Provider’s area to such electric

utility or natural gas local distribution company. This, in turn, would have a severe detrimental

impact on the value realized from the Debtors’ sale of their book of customer contracts.

        127.     Based on the foregoing, I believe that the relief requested in the Motion to Pay is

in the best interests of the Debtors, their estates, and all parties in interest and should be

approved.

        ix.      Debtors’ Motion for Entry of an Interim and Final Order (I) Authorizing, but
                 Not Directing, the Payment of Certain Prepetition Taxes and Fees and (II)
                 Granting Related Relief (the “Taxes Motion”)

        128.     In the Taxes Motion, the Debtors seek the entry of interim and final orders

authorizing, but not directing, the Debtors, in their sole discretion, to remit and pay certain

accrued and outstanding prepetition taxes, including sales and use taxes, franchise taxes, and

similar taxes and fees in an amount up to $2.3 million on an interim basis and up to $4.3 million

on a final basis, absent further order of the Court; and (b) granting related relief.

        129.     The Debtors collect, incur, and pay sales taxes, use taxes, utility user taxes, gross

receipt taxes, and income taxes, and various other governmental taxes, fees, and assessments

(collectively, the “Taxes and Fees”).15 The Debtors remit the Taxes and Fees to various federal,


15
   The Debtors do not seek the authority to collect and remit state and federal employee-related withholding taxes
by this motion. Such relief is instead requested in the Debtors’ Motion for Entry of an Order (I) Authorizing, But


                                                        35
19-23802-rdd       Doc 3     Filed 10/04/19      Entered 10/04/19 03:24:33             Main Document
                                                Pg 36 of 63


state, and local governments, including taxing authorities (collectively, the “Governmental

Authorities”).

        130.     Taxes and Fees are remitted and paid by the Debtors through checks and

electronic transfers that are processed through their banks and other financial institutions. The

Debtors estimate that approximately $4.3 million in Taxes and Fees relating to the prepetition

period are or will become due and owing to the Governmental Authorities after the Petition Date

in the ordinary course. The Debtors further estimate that approximately $2.3 million in Taxes

and Fees relating to the prepetition period are or will become due and owing to the

Governmental Authorities within 30 days after the Petition Date.

        131.     The Debtors must continue to pay the Taxes and Fees to avoid potential costly

distractions during these chapter 11 cases. Specifically, the Debtors’ failure to pay the Taxes and

Fees could adversely affect the Debtors’ estate because the Governmental Authorities could file

liens or seek to lift the automatic stay.

        132.     I believe that the relief requested in the Taxes Motion is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their businesses in chapter 11 without disruption. Accordingly, on behalf of

the Debtors, I respectfully submit that the Taxes Motion should be approved.

        x.       Debtors’ Motion for the Entry of an Order under Sections 105(a), 362, 365, and
                 525 Of the Bankruptcy Code Enforcing and Restating the Automatic Stay, Ipso
                 Facto, and Non-Discrimination Provisions (the “Motion to Enforce”)

        133.     In the Motion to Enforce, the Debtors seek entry of an order pursuant to sections

105(a), 362, 365, and 525 of the Bankruptcy Code enforcing and restating the automatic stay,

ipso facto, and non-discrimination provisions of the Bankruptcy Code.

Not Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other Compensation, and
Reimbursable Employee Expenses and (B) Continue Employee Benefits Programs and (II) Granting Related Relief,
filed concurrently herewith.



                                                     36
19-23802-rdd      Doc 3     Filed 10/04/19     Entered 10/04/19 03:24:33           Main Document
                                              Pg 37 of 63


         134.   The Debtors business operations are conducted across the country and the Debtors

possess licenses from governmental units in and have creditors and counterparties to contracts in

many states. The governmental units may attempt to initiate or continue prosecuting regulatory

and other proceedings against the Debtors to the detriment of the Debtors and their creditors, or

take other actions in contravention of the automatic stay of Bankruptcy Code section 362 that

could harm the Debtors’ estates.

         135.   In addition, upon learning of the Debtors’ bankruptcy, counterparties to executory

contracts may attempt to terminate those contracts pursuant to ipso facto provisions in

contravention of Bankruptcy Code section 365.

         136.   Finally, the governmental units that granted the Debtors their licenses may be

unfamiliar with the non-discrimination provision of Bankruptcy Code section 525, which

prohibits governmental units from revoking, suspending, or failing to renew a license, permit,

charter, franchise, or other similar grant or to discriminate with respect to such grant against a

debtor solely based on a debtor’s bankrupt status or financial condition.

         137.   Without the relief requested, governmental units and other creditors might attempt

to take adverse actions against the Debtors with respect to their licenses or contracts.

         138.   An order will make clear the impact of the automatic stay, ipso facto, and non-

discrimination provisions and their applicability to creditors and other parties in interest

wherever located. I believe that the relief requested in the Ordinary-Course Professionals

Motion is in the best interests of the Debtors’ estates, their creditors, and all other parties in

interest, and will enable the Debtors to continue to operate their business during the Chapter 11

Cases.




                                                  37
19-23802-rdd        Doc 3      Filed 10/04/19      Entered 10/04/19 03:24:33               Main Document
                                                  Pg 38 of 63


        xi.      Debtors’ Motion for Entry of Interim and Final Orders (I) (A) Authorizing Use
                 of Cash Collateral, (B) Granting Adequate Protection, (II) (A) Approving
                 Postpetition Supply Facility, (B) Granting Liens and Providing Superpriority
                 Administrative Expense Claims, (III) Modifying the Automatic Stay, and (IV)
                 Scheduling a Final Hearing (the “Financing Motion”)

        139.     In the Financing Motion, the Debtors seek entry of interim and final orders (the

“Financing Orders”) (i) (a) authorizing the use of Cash Collateral and (b) granting adequate

protection to the Prepetition Secured Parties; (ii) (a) approving the Debtors’ entry into the

Postpetition Supply Facility and (b) granting liens and providing superpriority administrative

expense claims to the Postpetition Secured Party (as defined below); (iii) modifying the

automatic stay; and (iv) scheduling a Final Hearing on the Financing Motion.

                 A.       Summary of the Proposed Financing

        140.     The Proposed Financing generally contemplates (i) the sale of natural gas and

electricity (the “Energy”) on credit from the BP Energy Company (in such capacity, the

“Postpetition Secured Party”) to Agera Energy, LLC, Aequitas Energy Inc., and energy.me

midwest llc (collectively, the Agera Opco Entities), which Energy will be sold in the ordinary

course of the Debtors’ businesses to the Debtors’ customers; (ii) the Debtors’ entry into

physically- and financially- settled hedges with the Postpetition Secured Party to hedge the

Debtors’ exposure to fluctuations in the price of Energy in connection with the customer

accounts that the Debtors’ intend to sell in the In-Court Sale;16 and (iii) the Prepetition Secured

Parties consent for the Debtors to fund professional and operating expenses through the

continued use of a portion of the Debtors’ accounts receivable, subject to the Approved Budget

and Permitted Variance (each as defined below).17


16
  The purpose of the hedges is to maximize sale proceeds to Debtors’ estate by fixing the Debtors’ gross margin
under the accounts intended to be sold until the accounts have transferred to the successful bidder.
17
  The Proposed Financing will be implemented through, inter alia, that certain (i) Preferred Supplier Agreement,
dated October 2, 2015, between the Agera Opco Entities and the Senior Lien Secured Party (as amended on May 15,


                                                        38
19-23802-rdd         Doc 3      Filed 10/04/19       Entered 10/04/19 03:24:33                Main Document
                                                    Pg 39 of 63


         141.     The following is a concise statement and summary of the proposed material terms

of the Proposed Financing:18

        Material Term                                                  Summary
Term:                                 Use of Cash Collateral: Subject to the terms and conditions of the
                                      Interim Order, the Debtors request authorization to use Cash
                                      Collateral for the period (the “Specified Period”) from the Petition
                                      Date through the date which is the earlier to occur of (i) an Event of
                                      Default (as defined herein), or (ii) entry of the Final Order, at which
                                      time the Specified Period shall be extended through the earliest to
                                      occur of (x) an Event of Default occurring after entry of the Final
                                      Order, (y) the date on which the Debtors’ confirmed plan becomes
                                      effective; or (z) the date on which the RSA Term Sheet (as defined
                                      below) is terminated according to its terms; provided, however, that
                                      the Specified Period may be extended with the prior written
                                      agreement of the Senior Lien Secured Party.
                                      Access to Postpetition Supply Facility: Until the earlier to occur of
                                      (a) the transfer of all accounts associated with the Debtors’ customer
                                      contracts to the successful bidder or other third party supplier or the
                                      return of such accounts to the applicable utility or local distribution
                                      company and (b) the expiry of the Specified Period (the
                                      “Postpetition Termination Date”), and subject to the terms and
                                      conditions set forth in the Postpetition Transaction Documents, the
                                      Postpetition Supply Facility, and the Interim Order, and to prevent
                                      immediate and irreparable harm to the Debtors’ estates, the Debtors
                                      request authorization to obtain supply of Energy on credit under the
                                      Postpetition Supply Facility pursuant to the Approved Budget.
Interest Rate:
                                      L+7.50%
Credit Limit:
                                      The Agera Opco Entities may purchase Energy from the Postpetition

2017 and February 9, 2018, the “Senior Lien Supply Agreement”) attached to the Financing Motion as Exhibit B-1,
as further amended by that certain Third Amendment, dated October 4, 2019, between the Agera Opco Entities and
the Postpetition Secured Party, substantially in the form attached to the Financing Motion as Exhibit B-2 (the
“Postpetition PSA Amendment” and, together with the Senior Lien Supply Agreement, the “Postpetition Preferred
Supplier Agreement”); (ii) ISDA Master Agreement (2002) between the Agera Opco Entities and the Senior Lien
Secured Party, dated May 5, 2015 (as amended on October 2, 2015, and all related confirmations, schedules,
annexes, exhibits and addenda thereto, the “Senior Lien ISDA Master Agreement”) attached to the Financing
Motion as Exhibit C-1, as further amended by that certain Second Amendment dated, October 4, 2019, between the
Agera Opco Entities and the Postpetition Secured Party and that certain Base Confirmation, dated October 4, 2019,
each substantially in the form attached to the Financing Motion as Exhibit C-2 (the “Postpetition ISDA
Amendments” and, together with the Senior Lien ISDA Master Agreement, the “Postpetition ISDA Master
Agreement”); and (iii) the Financing Orders.
18
  This statement is qualified in its entirety by reference to the applicable provisions of the relevant Postpetition
Transaction Documents and/or the Interim Financing Order, as applicable. To the extent there are any
inconsistencies between this summary and the provisions of the Postpetition Transaction Document or the Interim
Financing Order, the provisions of the Interim Financing Order or the Postpetition Transaction Documents, as
applicable, shall control. The Debtors reserve the right to supplement the statements made herein.



                                                          39
19-23802-rdd         Doc 3      Filed 10/04/19       Entered 10/04/19 03:24:33                 Main Document
                                                    Pg 40 of 63



        Material Term                                                  Summary
                                      Secured Party on credit under the Postpetition Supply Facility so
                                      long as the Net AP Value19 does not exceed the Maximum Amount.
Events of Default:
                                      Along with customary events of default for a debtor in possession
                                      financing facility, the Postpetition Transaction Documents include
                                      an event of default upon the Debtors’ failure to comply with certain
                                      milestones with respect to the sale and marketing of a sale of
                                      substantially all of the Debtors’ assets.
Approved Budget:
                                      The Postpetition Supply Agreement and the Interim Financing Order
                                      impose restrictions on the Debtors’ operations by requiring the
                                      Debtors to comply with a detailed budget (the “Approved Budget”),
                                      subject to certain permitted variances.
Postpetition Collateral:
                                      The “Postpetition Collateral” consists of all assets of the Debtors as
                                      of the Petition Date, including, without limitation, the Prepetition
                                      Collateral (as defined in the Interim Financing Order) and subject
                                      only to, and effective only upon, entry of the Final Financing Order,

19
   The “Maximum Amount” means $17,500,000 unless otherwise agreed to by BP and the Debtors, each in its sole
discretion in accordance herewith. The Maximum Amount shall be tested on a weekly basis on Thursdays for prior
week ending balances. The “Net AP Value” means the amount, if any, by which (i) the AP Amount exceeds (ii) the
AR Amount. The “AR Amount” means, as of any date of determination, the aggregate value of all accounts
receivable owed to the Debtors by customers as of such date, plus all amounts that have accrued but have not yet
become due as of such date (i.e. unbilled amounts) in respect of energy or gas delivered by the Debtors to or
procured by the Debtors on behalf of a customer, in each case to the extent such receivable meets the following
requirements: (i) such receivable is subject to no liens other than Permitted Liens, (ii) such receivable excludes any
portion related to gross receipts or sales taxes or any other amount that may be deducted by a utility before payment
to a Debtor, (iii) no more than 25% of such receivable is more than sixty (60) days past due (for the avoidance of
doubt, the preceding requirement shall not apply to any such receivables under a purchase of receivables or
consolidated billing program of the applicable utility or local distribution company in which the Debtors participate,
solely to the extent that such Debtor is not in breach of any of its obligations under such purchase of receivables or
consolidated billing program (or any other agreement between any Debtor and the applicable utility or local
distribution company or tariff of the applicable utility or local distribution company) except for ipso facto breaches
directly caused by the filing of the Chapter 11 Cases), (iv) such receivable does not have a payment date that is more
than sixty (60) days after the date of invoice, (v) at the time of the sale giving rise to the receivable, the payor of
such receivable was not in payment default for more than sixty (60) days to any Debtor, (vi) the payor of such
receivable is not an Affiliate of any Debtor, and (vii) such receivable accrued in the ordinary course of business by
delivery of energy or gas by or on behalf of a Debtor. The AR Amount also includes any cash in the Collateral
Accounts or Deposit Accounts, cash posted to the ISOs, and BP-approved cash posted to the ISOs, utilities,
pipelines, sureties, and regulatory bodies after September 1, 2019. The “AP Amount” means, as of any date of
determination, all amounts owing to BP by any Debtor as of such date (other than (x) the portion of the Close-out
Amount under the Senior Lien ISDA Master Agreement relating to the marked-to-market value of the transactions
that have been terminated under the Senior Lien ISDA Master Agreement, but including all amounts under the
Senior Lien ISDA Master Agreement relating to power or gas delivered by BP to or procured by BP on behalf of
any Debtors that have not been paid by the Debtors (whether the applicable transactions were physically- or
financially-settled) and other amounts that were deferred under the Senior Lien ISDA Master Agreement or the
Senior Lien Supply Agreement and that have not yet been paid, and (y) any credit support or reimbursement
obligations in respect of credit support provided or caused to be provided by BP on any Debtor’s behalf) and all
amounts that have accrued but have not yet become due as of such date in respect of energy or gas delivered by BP
to or procured by BP on behalf of the Debtors (whether the applicable transactions were physically- or financially-
settled). BP will determine the AP Amount in accordance with its internal practices and policies.



                                                          40
19-23802-rdd      Doc 3       Filed 10/04/19    Entered 10/04/19 03:24:33            Main Document
                                               Pg 41 of 63



       Material Term                                           Summary
                                  (a) proceeds of any avoidance actions brought pursuant to chapter 5
                                  of the Bankruptcy Code or applicable state law equivalents, and the
                                  proceeds thereof; and (b) the Debtors’ rights under Bankruptcy Code
                                  sections 549 and 550 and the proceeds thereof.
Postpetition Liens and
                                  In order to secure the Postpetition Obligations (as defined in the
Superpriority Claims:
                                  Interim Financing Order), the Postpetition Secured Lender will be
                                  granted, continuing, valid, binding, enforceable, non-avoidable, and
                                  automatically and properly perfected postpetition security interests
                                  in and liens (collectively, the “Postpetition Liens”) on all
                                  Postpetition Collateral pursuant to Bankruptcy Code sections 361,
                                  362, 364(c)(2), 364(c)(3), and 364(d). Subject and subordinate first
                                  to the Carve-Out and second to the Adequate Protection Liens, all
                                  Postpetition Obligations shall be an allowed superpriority
                                  administrative expense claim (the “Postpetition Superpriority
                                  Claim” and, together with the Postpetition Liens, collectively, the
                                  “Postpetition Protections”) with priority in these Chapter 11 Cases
                                  under Bankruptcy Code sections 364(c)(1), 503(b), and 507(b) and
                                  otherwise over all administrative expense claims and unsecured
                                  claims against the Debtors and their estates, now existing or
                                  hereafter arising, of any kind or nature whatsoever including,
                                  without limitation, administrative expenses of the kinds specified in,
                                  arising, or ordered pursuant to Bankruptcy Code sections 105, 326,
                                  328, 330, 331, 365, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d),
                                  726, 1113, and 1114, and, subject only to, and effective only upon,
                                  entry of the Final Financing Order, sections 506(c) and 552(b) of the
                                  Bankruptcy Code.
Adequate Protection for the
                                  As adequate protection of the Prepetition Liens, the Prepetition
Prepetition Lenders:
                                  Secured Parties will receive replacement security interests in and
                                  liens upon all Postpetition Collateral, including Avoidance Actions
                                  (the “Adequate Protection Liens”), which shall be junior only to the
                                  Postpetition Liens and the Senior Carve Out and Liens and subject
                                  to the Intercreditor Agreement.
                                  The Senior Lien Secured Party will also receive superpriority
                                  administrative claim status, which shall be senior in priority and
                                  payment to all other obligations but subject to the Postpetition
                                  Obligations and the Carve-Out, to the extent of any diminution in
                                  value of the Senior Lien Secured Party’s interests in the Prepetition
                                  Collateral and payment of all accrued and unpaid fees and
                                  disbursements, including all reasonable and documented out-of-
                                  pocket fees and expenses of counsel incurred prior to the Petition
                                  Date.
                                  The Senior Lien Secured Party shall also receive payment of
                                  adequate protection on all prepetition obligations of the Debtors
                                  under the Senior Lien Transaction Documents, whether in respect of
                                  power, gas or otherwise, on a bi-weekly basis, beginning on October
                                  18, 2019, in an amount equal to the amount of funds remaining in



                                                   41
19-23802-rdd   Doc 3   Filed 10/04/19    Entered 10/04/19 03:24:33           Main Document
                                        Pg 42 of 63



      Material Term                                    Summary
                           the Collateral Accounts and Deposit Accounts after giving effect to
                           payments required to be made under Paragraph 9(a) of the Interim
                           Order that exceeds $10,000,000 until December 1, 2019, $8,000,000
                           until January 1, 2020, $6,000,000 until February 1, 2020, and
                           $3,000,000 throughout the remainder of the Support Period
                           (collectively, the “Excess Amount Thresholds”) (which payments
                           shall be applied first to payment of the invoices relating to
                           postpetition power supply under the Postpetition Supply Facility,
                           second to the payment of accrued interest on the Prepetition Senior
                           Lien Obligations, at the applicable rate under the applicable
                           Transaction Document, and third to the payment of the remaining
                           Prepetition Senior Lien Obligations). The Excess Amount
                           Thresholds may be revised from time to time, subject to agreement
                           by BP and the Agera Parties, each in their sole discretion in
                           accordance herewith. For the avoidance of doubt, the Excess
                           Amount Thresholds shall not be less than the projected Carve Out
                           (as defined below) levels at any time.
Carve-Out:                 The Carve Out is an amount, subject to the Approved Budget and
                           Permitted Variance, equal to the sum of:
                           a. all professional fees and disbursements incurred on or prior to
                                the Carve Out Trigger Date (as defined in the Interim Financing
                                Order) by:
                              i. the professionals retained, pursuant to Bankruptcy Code
                                   sections 327 or 1103(a), including the noticing agent, by the
                                   Debtors, subject to the Approved Budget and the Permitted
                                   Variance; and
                             ii. the professionals retained, pursuant to Bankruptcy Code
                                   sections 327 or 1103(a), by the unsecured creditors’
                                   committee (the “Committee”), if any, subject to the
                                   Approved Budget and the Permitted Variance;
                           b. all professional fees and disbursements incurred after the Carve
                                Out Trigger Date by the professionals retained, pursuant to
                                Bankruptcy Code sections 327 or 1103(a), by the Debtors or the
                                Committee, in an amount not to exceed the aggregate amount of
                                $100,000;
                           c. quarterly fees required to be paid pursuant to 28 U.S.C. §
                                1930(a)(6), including, without limitation, any interest payable
                                thereon under 31 U.S.C. § 3717, and any fees payable to the
                                Clerk of the Bankruptcy Court;
                           d. all reasonable fees and expenses incurred by a chapter 7 trustee
                                appointed by the Court, not to exceed $10,000;
                           e. all fees and expenses incurred by Stephen S. Gray or Gray &
                                Company LLC on or prior to the Carve-Out Trigger Date, not to
                                exceed $50,000 per month, plus expenses, and up to $50,000 of
                                fees and expenses incurred by Stephen S. Gray or Gray &
                                Company LLC after the Carve-Out Trigger Date
                           f. all claims arising from any tax liability incurred in connection


                                            42
19-23802-rdd     Doc 3        Filed 10/04/19    Entered 10/04/19 03:24:33              Main Document
                                               Pg 43 of 63



       Material Term                                            Summary
                                     with any In-Court Sale;
                                  g. all gross receipt taxes, sales taxes, and uses taxes that relate to
                                     the Debtors’ delivery of electricity or natural gas, excluding any
                                     such taxes that relate to prior period filed tax returns;
                                  h. all payroll obligations and benefits incurred on or prior to the
                                     Carve Out Trigger Date, subject to the Approved Budget;
                                  i. only to the extent such payments are approved by the Court
                                     upon notice and hearing, all retention and incentive payments
                                     contemplated by Debtors’ key employee retention and key
                                     employee incentive programs, which total approximately
                                     $1,850,000 as of the date of this Interim Financing Order,
                                     subject to the Approved Budget, regardless of whether such
                                     employees at the time of the Carve Out Trigger Date have
                                     satisfied the applicable requirements to receive such payments;
                                     and
                                  j. only to the extent such payments are approved by the Court
                                     upon notice and hearing, the amount of any Buyer Expense
                                     Reimbursement and any Termination Fee payable to Buyer
                                     under the Stalking Horse APA and the Bidding Procedures
                                     Order.
                                  Notwithstanding the foregoing or anything herein to the contrary,
                                  the Carve Out amount for any retained professional shall be net of
                                  any prepetition retainer amount held by such professional at the time
                                  of calculating the Carve Out amount.
Stipulations:
                                  The Interim Financing Order contains stipulations related to the
                                  Prepetition Secured Parties by the Debtors, on behalf of all parties
                                  and entities, including stipulations that, as of the Petition Date, the
                                  Debtors were indebted and liable to the Prepetition Secured Parties
                                  under the applicable prepetition loan documents.
                                  The Debtors have represented that the Prepetition Secured
                                  Obligations (as defined in the Interim Financing Order) (i) constitute
                                  legal, valid, and binding obligations of the Debtors, enforceable in
                                  accordance with their terms (other than in respect of the stay of
                                  enforcement arising from section 362 of the Bankruptcy Code), (ii)
                                  no portion of the Prepetition Secured Obligations is subject to
                                  avoidance, recharacterization, recovery, or subordination pursuant to
                                  the Bankruptcy Code or applicable nonbankruptcy law, and (iii) is
                                  secured by valid, binding, perfected, enforceable, first- and second-
                                  priority liens and security interests over substantially all of the assets
                                  of the Debtors. The Debtors have waived any right to challenge the
                                  Prepetition Secured Obligations and the Prepetition Liens on any
                                  grounds, including those set forth above.
Relief from Automatic Stay:
                                  The automatic stay provisions of section 362 of the Bankruptcy
                                  Code are vacated and modified to the extent necessary to permit the
                                  Postpetition Secured Party to exercise, upon five (5) business days’



                                                    43
19-23802-rdd        Doc 3   Filed 10/04/19    Entered 10/04/19 03:24:33           Main Document
                                             Pg 44 of 63



       Material Term                                         Summary
                                notice to the Debtors and counsel to any Committee formed of the
                                occurrence of an Event of Default, all rights and remedies,
                                including, without limitation, against the Postpetition Collateral,
                                without the need for obtaining a further order of this Court.
                                Notwithstanding the foregoing, the Debtors may continue to use
                                cash in accordance with the Approved Budget until five (5) business
                                days after notice of the occurrence of an Event of Default from the
                                Postpetition Secured to the Debtors and counsel to any Committee
                                formed.

               B.      Debtors’ Need for Postpetition Financing

        142.   Based on the Debtors’ projected cash flows during the pendency of these

Chapter 11 Cases, which are set forth in the Approved Budget, the Debtors do not carry

sufficient Cash Collateral to sustain operations in the ordinary course of the Debtors’ businesses.

        143.   Indeed, prior to the Petition Date, the Debtors and their advisors undertook an

analysis of the Debtors’ projected financing needs during the pendency of these Chapter 11

Cases and determined that, in addition to the postpetition use of the Debtors’ Cash Collateral, the

Debtors would require postpetition financing to support their operational and restructuring

activities.

        144.   Based on that analysis, I believe that the Debtors would lack sufficient liquidity to

continue operations, to the detriment of the Debtors, their employees, and other stakeholders

without the financing to be provided by the Postpetition Supply Facility.

        145.   Accordingly, I believe that the Postpetition Supply Facility is needed to continue

operations and maximize and preserve the value of the Debtors’ businesses.



               C.      No Financing Available on More Favorable Terms

        146.   The Debtors and their advisors were unable to identify any financing

opportunities reasonably available to the Debtors other than the Proposed Financing outlined


                                                 44
19-23802-rdd        Doc 3   Filed 10/04/19    Entered 10/04/19 03:24:33        Main Document
                                             Pg 45 of 63


above because (i) the Prepetition Liens on substantially all of the Debtors’ assets preclude the

Debtors from being able to secure debtor-in-possession financing on an unsecured or junior basis

and (ii) the Debtors do not have sufficient unencumbered assets to serve as collateral for senior

secured debtor-in-possession financing from a third party.

       147.    The Prepetition Secured Parties have consented to the use of Cash Collateral and

the priming liens provided under the Postpetition Supply Facility in exchange for the various

forms of adequate protection described herein and in the Interim Financing Order. However, the

Prepetition Secured Parties were unwilling to consent to priming liens provided to a third party

lender. Further, upon information and belief, the Prepetition Secured Parties would seek

adequate protection beyond the various forms of adequate protection described herein and in the

Interim Financing Order if the Debtors requested to use their Cash Collateral on a non-

consensual basis.

       148.    Accordingly, I believe that the Proposed Financing is justified by the absence of

alternative financing on superior terms, and because the Postpetition Secured Party and

Prepetition Secured Parties insisted upon the inclusion of such terms as a condition to extending

the Proposed Financing discussed herein.

               D.      Debtors’ Good Faith Negotiations

       149.    Based on the Debtors’ and their advisors’ involvement in the negotiations, I

believe that the terms and conditions of the Postpetition Transaction Documents are, under the

circumstances, reasonable, and the proceeds of the Postpetition Supply Facility will be used only

for purposes that are permissible under the Bankruptcy Code. Further, no consideration is being

provided to any party to the Postpetition Transaction Documents other than as described in the

Financing Motion.




                                                45
19-23802-rdd       Doc 3     Filed 10/04/19    Entered 10/04/19 03:24:33            Main Document
                                              Pg 46 of 63


          150.   Further, I believe that the hedging activities permitted under the Postpetition

Transaction Documents will hedge the Debtors’ exposure to fluctuations in the price of Energy

in connection with the customer accounts that the Debtors’ intend to sell in the In-Court Sale

and, therefore, maximize sale proceeds to Debtors’ estate by fixing the Debtors’ gross margin

under the accounts intended to be sold until the accounts have transferred to the successful

bidder.

          151.   Based on the foregoing, I believe that the relief requested in the Financing Motion

is in the best interests of the Debtors’ estates, their creditors, and all other parties in interest, and

will enable the Debtors to continue to operate their business during the Chapter 11 Cases without

disruption and that this Court should approve their entry into the Postpetition Supply Facility and

execution of the Postpetition Transaction Documents as an exercise of their sound business

judgment.

VI. INFORMATION REQUIRED BY LOCAL RULE 1007-2

          152.   It is my understanding that Local Rule 1007-2 requires certain information related

to the Debtors, which is set forth below.

          153.   Local Rule 1007-2(a)(2) is not applicable to these Chapter 11 Cases because these

Chapter 11 Cases were not originally commenced as Chapter 7, Chapter 12, or Chapter 13 cases.

          154.   As required under Local Rule 1007-2(a)(3), Exhibit B lists the names and

addresses of the members of, and attorneys for, any committee organized prior to the Petition

Date and a brief description of the circumstances surrounding the formation of the committee

and the date of its formation. To the best of the Debtors’ knowledge and belief, no such

committee has been organized prior to the Petition Date.




                                                   46
19-23802-rdd      Doc 3    Filed 10/04/19      Entered 10/04/19 03:24:33        Main Document
                                              Pg 47 of 63


       155.    As required under Local Rule 1007-2(a)(4), Exhibit C lists the following

information with respect to each of the holders of the Debtors’ twenty largest unsecured claims

on a consolidated basis, excluding claims of insiders: the creditor’s name, address (including the

number, street, apartment or suite number, and zip code, if not included in the post office

address), telephone number, the name(s) of person(s) familiar with the Debtors’ accounts, the

amount of the claim, and an indication of whether the claim is contingent, unliquidated, disputed,

or partially secured. In each case, the claim amounts listed on Exhibit C are estimated and

subject to verification. In addition, the Debtors reserve the right to assert remedies, defenses,

counterclaims, and offsets with respect to each claim.

       156.    As required under Local Rule 1007-2(a)(5), Exhibit D lists the holders of the five

largest secured claims against the Debtors.

       157.    As required under Local Rule 1007-2(a)(6), Exhibit E provides a summary of the

Debtors’ unaudited assets and liabilities.

       158.    As required under Local Rule 1007-2(a)(7), Exhibit F provides the following

information: the number and classes of shares of stock, debentures, and other securities of the

Debtors that are publicly held and the number of record holders thereof; and the number and

classes of shares of stock, debentures, and other securities of the Debtors that are held by the

Debtors’ directors and officers, and the amounts so held. As of the Petition Date, the Debtors do

not have any publicly traded stock, debentures, or securities.

       159.    As required under Local Rule 1007-2(a)(8), Exhibit G provides a list of all of the

Debtors’ property in the possession or custody of any custodian, public officer, mortgagee,

pledgee, assignee of rents, secured creditor, or agent for any such entity, giving the name,




                                                 47
19-23802-rdd     Doc 3     Filed 10/04/19    Entered 10/04/19 03:24:33         Main Document
                                            Pg 48 of 63


address, and telephone number of each such entity and the location of the court in which any

proceeding relating thereto is pending.

       160.    As required under Local Rule 1007-2(a)(9), Exhibit H provides a list of the

premises owned, leased, or held under other arrangement from which the Debtors operate their

business.

       161.    As required under Local Rule 1007-2(a)(10), Exhibit I provides the location of the

Debtors’ substantial assets, and the location of their books and records.

       162.    As required under Local Rule 1007-2(a)(11), Exhibit J provides a list of actions

against the Debtors.

       163.    As required under Local Rule 1007-2(a)(12), Exhibit K provides a list of the

names of the individuals who comprise the Debtors’ existing senior management, their tenure

with the Debtors, and a brief summary of their relevant responsibilities and experience.

       164.    As required under Local Rule 1007-2(b)(1)-(2), Exhibit L provides the estimated

amount to be paid to the Debtors’ employees (not including officers, directors, and stockholders),

and the estimated amount, on a consolidated basis, to be paid to the Debtors’ officers,

stockholders, directors, and financial and business consultants retained by the Debtors, for the

thirty (30) day period following the Petition Date.




       165.    As required under Local Rule 1007-2(b)(3), Exhibit M sets forth, for the thirty

(30) day period following the Petition Date, estimated cash receipts and disbursements, net cash


                                                48
19-23802-rdd     Doc 3     Filed 10/04/19    Entered 10/04/19 03:24:33        Main Document
                                            Pg 49 of 63


gain or loss, obligations and receivables expected to accrue but remaining unpaid, other than

professional fees, and other information relevant to the foregoing.

Dated: October 4, 2019
       Briarcliff Manor, New York
                                                 /s/ Todd Sandford
                                                 Todd Sandford
                                                 Chief Operating Officer




                                                49
19-23802-rdd   Doc 3   Filed 10/04/19    Entered 10/04/19 03:24:33   Main Document
                                        Pg 50 of 63


                                        Exhibit A

                               Organizational Structure
                      19-23802-rdd     Doc 3    Filed 10/04/19    Entered 10/04/19 03:24:33       Main Document
                                                                 Pg 51 of 63


                                                      AGH Parent LLC                              AGH Supplemental LLC
                                                        (Delaware)                                     (Delaware)



                                                             95.01%                                    4.99%


                                                                          Agera Holdings, LLC
                                                                              (Delaware)




                                               100%                                  100%                                   100%




                                      Agera Energy LLC                    Utility Recovery LLC                  Agera Solutions LLC
                                        (Delaware)                             (Delaware)                           (Delaware)




          100%                                 100%                                 100%



Briarcliff Property                  energy.me midwest
                                                                          Aequitas Energy, Inc.
    Group LLC                                 LLC
                                                                             (Connecticut)
   (New York)                             (Illinois)
                                                                                                                         Equity Owner
                                                                                                                         Debtor
                                                                                                                         Non-Debtor
   19-23802-rdd               Doc 3          Filed 10/04/19              Entered 10/04/19 03:24:33                  Main Document
                                                                        Pg 52 of 63


Agera Exhibits to Declaration
 Exhibit B
    To the best of the Debtor’s knowledge and belief, no committee has been organized prior to the Petition Date.
    19-23802-rdd                            Doc 3                Filed 10/04/19                        Entered 10/04/19 03:24:33                                                      Main Document
                                                                                                      Pg 53 of 63

Agera Exhibits to Declaration
 Exhibit C - 30 Largest Unsecured Creditors
     Pursuant to Local Rule 1007-2(a)(4), the following is a list of creditors holding the thirty (30) largest, unsecured claims against the Debtor, on a consolidated basis, excluding claims of insiders as defined in 11
     U.S.C. § 101.

     Name of creditor and complete                        Name, telephone number, and email                 Nature of the                         Indicate if             Amount of unsecured claim
     mailing address, including zip                       address of creditor contact                       claim (for                            claim is                If the claim isfully unsecured, fill in only
     code                                                                                                   example, trade                        contingent,             unsecured claim amount. If claim is partially
                                                                                                            debts, bank loans,                    unliquidated,           secured, fill in total claim amount and deduction
                                                                                                            professional                          or disputed             for value of collateral or setoff to calculate
                                                                                                            services)                                                     unsecured claim.
                                                                                                                                                                          Total claim, if Deduction for Unsecured claim
                                                                                                                                                                          partially       value of
                                                                                                                                                                          secured         collateral or
                                                                                                                                                                                          set off
     Massachusetts Department of Public Utilities         doer.rps@state.ma.us                              Alternative Compliance Payment                                                                $ 43,920,000.00
     One South Station
     Boston, MA 02110
     Colorado Bankers Life Insurance Company              gel@eliequity.com                                 Subordinated Loan                                                                             $ 35,699,287.63
     2327 Englert Drive
     Durham, NC 27713
     Connecticut Public Utilities Regulatory Authority    donna.devino@ct.gov                               Alternative Compliance Payment                                                                $   8,171,532.97
     10 Franklin Square
     New Britain, CT 06051

     New Jersey Board of Public Utilities                 Ronald.Jackson@bpu.nj.gov                         Alternative Compliance Payment                                                                $   7,196,266.42
     44 S Clinton Ave
     Trenton, NJ 08625
     Pennsylvania Public Utilities Commission             customerservice@pennaeps.com                      Alternative Compliance Payment                                                                $   4,907,034.52
     400 North Street Keystone Bldg.
     Harrisburg, PA 17120
     New Hampshire Public Utilities Commission            stephen.eckberg@puc.nh.gov                        Alternative Compliance Payment                                                                $   2,009,367.08
     21 S Fruit St #10
     Concord, NH 03301
     Rhode Island Public Utilities Commission             luly.massaro@puc.ri.gov                           Alternative Compliance Payment                                                                $   1,970,394.08
     89 Jefferson Boulevard
     Warwick, RI 02888
     New York State Energy Research and                   ces@nyserda.ny.gov                                Alternative Compliance Payment                                                                $   1,949,058.06
     Development Authority
     17 Columbia Circle
     Albany, NY 12203
     California Public Utilities Commission               sarah.thomas@cpuc.ca.gov                          Alternative Compliance Payment                                                                $   1,447,516.64
     505 Van Ness Avenue
     San Francisco, CA 94102
     DeNomme,Bretton Daniel                               bdenomme@ageraenergy.com                          Employee Commission                                                                           $     436,806.98
     38755 Carmel Drive
     Avon, OH 44011
     TFS Energy Solutions LLC dba Tradition Energy        Brian.McDermott@TraditionEnergy.com               Channel Partner Commissions                                                                   $     190,000.98
     9 W Broad Street 9th Floor
     Stamford CT 06902-0000

     Energy Market Exchange (EMEX LLC)                    commissions@emexllc.com                           Channel Partner Commissions                                                                   $     162,137.86
     11011 Richmond Ave #500
     Houston, TX 77042
     Progressive Energy Group LLC                         shawnajazi@progressiveenergygroup.com             Channel Partner Commissions                                                                   $     160,358.91
     2112 W Galena Blvd Suite 8210
     Aurora, IL 60506
     EnerNOC - RFP only                                   Kyle.Mason@enernoc.com                            Channel Partner Commissions                                                                   $     146,690.86
     1 Marina Park Drive
     Boston, MA 02210
     Eric Wyman                                           ewyman3@gmail.com                                 Employee Commission                                                                           $     138,468.15
     111 S Morgan St Apr 620
     Chicago, IL 60607
     CVI CleanCapital Solar 2 LLC                         meastwick@cleancapital.com                        Accounts Payable                                                                              $     130,152.00
     205 East 42nd Street
     New York, NY 10017
     EnerNOC Inc                                          Kyle.Mason@enernoc.com                            Channel Partner Commissions                                                                   $     120,579.74
     1 Marina Park Drive
     Boston, MA 02210
     Richard Cooperberg                                   richiecoop22@gmail.com                            Channel Partner Commissions                                                                   $     111,957.52
     65 Margaret Ave
     Lawrence, NY 11559
     Citizens Enterprises Corporation c/o Dunn &          Martin@dunn-wilson.com                            Forward Contract Breach                                                                       $     108,732.00
     Willson Attorneys at Law
     480 Hampden Street
     Holyoke, MA 1040
     TruEnergy Services LLC                               ken.harris@truenergy.net                          Channel Partner Commissions                                                                   $     106,783.93
     3839 McKinney Ave, Suite 155-511
     Dallas, TX 75204
     Brian Bullock                                        bbullock@ageraenergy.com                          Employee Commission                                                                           $     102,497.91
     6309 157th Street
     Oak Forest, IL 60452
     Teleios Commodities, LLC                             anne@teleioscommodities.com                       Accounts Payable                                                                              $     100,000.00
     2829 Technology Forest Blvd, Suite 360
     The Woodlands, TX 77381
     Stanwich Energy Advisors LLC                         joconnell@stanwichenergy.com                      Channel Partner Commissions                                                                   $       99,560.98
     9 Greenwich Office Park
     Greenwich, CT 06831
     Affiliated Power Purchasers International LLC        junderwood@appienergy.com                         Channel Partner Commissions                                                                   $       95,174.80
     2013 Northwood Drive
     Salisbury, MD 21801
     Kinect Energy Inc.                                   jzbihley@kinectenergy.com                         Channel Partner Commissions                                                                   $       94,351.86
     9800 NW 41st Street
     Miami, FL 33178
     Kandi Perry                                          kaperry@ageraenergy.com                           Employee Commission                                                                           $       93,880.30
     44 Gleason Road
     Princeton, MA 01541
     Lower Electric LLC                                   ann@lowerelectric.com                             Channel Partner Commissions                                                                   $       86,189.12
     1307 Shermer Rd
     Northbrook, IL 60062
     Secure Energy Solutions LLC                          jcostello@sesenergy.org                           Channel Partner Commissions                                                                   $       83,693.65
     515 Shaker Road
     East Longmeadow, MA 01028
     Telco Pros Inc dba TPI Efficiency                    roger.zona@tpiefficiency.com                      Channel Partner Commissions                                                                   $       80,211.61
     2020 Center Street
     Cleveland, OH 44113
     United Energy Insights LLC dba United Energy         peter@uecnow.com                                  Channel Partner Commissions                                                                   $       79,515.23
     Consultants LLC
     190 Great Hills Dr
     South Orange, NJ 07079
    19-23802-rdd                            Doc 3                 Filed 10/04/19                        Entered 10/04/19 03:24:33                                                    Main Document
                                                                                                       Pg 54 of 63

Agera Exhibits to Declaration
 Exhibit D - Holders of Five (5) Largest Secured Claims Against the Debtor on a Consolidated Basis
    Pursuant to Local Bankruptcy Rule 1007-2(a)(5), to the best of the Debtor’s knowledgeand belief, there are no liquidated secured claims against the Debtor.

                                  Name of Creditor                              Amount of Claim                                               Address                                       Collateral Description
                                                                                                   201 Helios Way, Houston, TX 77079
           BP Energy(1)                                                                161,582,079 (To the care of Kelly Norfleet, Haynes Boone, 1221 McKinney Street, Suite 2100,      All Assets
                                                                                                   Houston, TX 77010)
           Colorado Bankers Life Insurance Company                                      35,699,288 2327 Englert Dr, Durham, NC 27713                                                    Second-Lien on Assets
           NEISO                                                                        11,013,360 1 Sullivan Rd, Holyoke, MA, 01040                                                    Cash
           NYISO                                                                         8,000,000 10 Krey Blvd, Rensselaer, NY, 12144                                                  Cash
           MISO                                                                          4,125,980 720 City Center Drive, Carmel, IN, 46032                                             Cash



    Note:
    (1)   The BP Energy amount of $161,582,079 represents estimated gross exposure related to PSA, ISDA and collateral support.
    (2)   Does not reflect The First National Bank of Central Texas mortgage of $4,861,753 as Briarcliff Property Group, LLC is a non-debtor.
   19-23802-rdd                Doc 3             Filed 10/04/19          Entered 10/04/19 03:24:33                             Main Document
                                                                        Pg 55 of 63


Agera Exhibits to Declaration
 Exhibit E - Summary of Debtor's Assets and Liabilities
     As of 7/31/2019

   Assets
                                                       Aequitas              Agera               Energy.Me             Briarcliff (1)        Total
     Cash                                          $      262,886.92 $       3,915,438.12    $      588,333.21     $        73,162.56 $     4,839,820.81
     Accounts Receivable                               (4,270,440.74)       58,889,466.50        17,933,635.32          (1,559,347.54)     70,993,313.54
     Other                                                  7,715.80        16,004,922.61           621,085.30         17,152,165.04       33,785,888.75
     Intangibles, net                                   4,149,826.21         2,286,144.42         8,099,907.85                        -    14,535,878.48
   Total Assets                                           149,988.19        81,095,971.65        27,242,961.68         15,665,980.06      124,154,901.58

   Liabilities
     Accounts payable and accrued expenses               (252,595.84)     (159,132,038.93)        (7,339,634.98)          (152,944.15)    (166,877,213.90)
     Security deposits                                           -                    -                     -             (179,907.91)        (179,907.91)
     Fair value of derivative liabilities, net                   -            (865,711.80)                  -                     -           (865,711.80)
     Notes payable                                               -         (35,000,000.00)                  -                     -        (35,000,000.00)
     Mortgage payable                                            -                    -                     -           (4,835,414.32)      (4,835,414.32)
                                                                                                                                                      -
   Total Liabilities                               $     (252,595.84) $ (194,997,750.73) $        (7,339,634.98) $      (5,168,266.38) $ (207,758,247.93)

   Notes:
   1) Briarcliff is a non-debtor
   2) Debtor entities Utility Recovery LLC and Agera Solutions LLC are dorminant and do not have their own balance sheets
  19-23802-rdd         Doc 3        Filed 10/04/19        Entered 10/04/19 03:24:33   Main Document
                                                         Pg 56 of 63


Agera Exhibits to Declaration
 Exhibit F - The Debtor's Securities
     The Debtor does not have any publicly traded stock, debentures, or securities.
  19-23802-rdd            Doc 3     Filed 10/04/19               Entered 10/04/19 03:24:33                                Main Document
                                                                Pg 57 of 63


Agera Exhibits to Declaration
 Exhibit G - Debtor's Property Not in the Debtors Possession

                 Entity                   Beneficiary Name                           Type              State                  Cash
              Agera           BP Trading - Independent Collateral Account        Supplier      Supplier - Multi State            5,250,000
              Agera           Washington International/SWISS RE                                                                  1,000,000
              Agera           Public Service Electric & Gas (PSEG - Elec)        Utility       New Jersey                          160,000
              Agera           Duke Energy Ohio (Natural Gas)                     Utility       Ohio                                100,000
              Agera           Centerpoint Energy                                 TDSP          Texas                                88,654
              Agera           NEW JERSEY NATURAL GAS                             LDC           New Jersey                           75,000
              Agera           Iroqois Gas Transmission                           Pipe          New York                             65,000
              Agera           AEP - Energy (TC-2)                                Utility       Texas                                58,877
              Agera           MISO                                               ISO           Michigan, Illinois                   50,975
              Agera           Public Service Electric & Gas (PSEG - Gas)         Utility       New Jersey                           50,000
              Agera           ERCOT                                              ISO           Texas                                42,000
              Agera           Pacific Gas & Electric (PGE)                       Utility       California                           40,000
              Agera           PECO                                               Utility       PA, NJ                               35,000
              Agera           NICOR (Gas)                                        LDC           Illinois                             34,000
              Agera           AEP - Energy (TC-3)                                Utility       Texas                                33,291
              Agera           National Fuel Gas Supply                           LDC           New York                             30,000
              Agera           CA PUC                                             PUC           California                           25,000
              Agera           Nexus Gas Transmission                             LDC           Ohio                                 16,000
              Agera           NEISO                                              ISO           New England                          13,360
              Agera           National Grid dba Boston Gas & Colonial Energy     Utility       Massachusetts                        12,500
              Agera           National Fuel Gas Distribution - PA                LDC           Pennsylvania                          8,500
              Agera           Oncor                                              TDSP          Texas                                 8,419
              Agera           Empire Pipeline Inc                                Pipe          New York                              8,000
              Agera           National Fuel Gas Distribution - NY                LDC           New York                              7,300
             Energy.Me       First Energy Ohio                                                                                     142,000
             Energy.Me       BP Energy Company                                                                                     100,000
             Energy.Me       MISO                                                                                                   75,005
             Energy.Me       Duke Energy                                                                                            65,000
             Energy.Me       PSEG                                                                                                   65,000
             Energy.Me       Atlantic City Electric                                                                                 25,000
             Energy.Me       BGE                                                                                                    25,000
             Energy.Me       Delmarva MD                                                                                            25,000
             Energy.Me       PEPCO                                                                                                  25,000
             Energy.Me       PEPCO                                                                                                  25,000
             Energy.Me       JCPL                                                                                                   17,800

                                                       Collateral Posted September 2019
                 Entity                   Beneficiary Name                           Type              State            Collateral Amount
           Agera            ERCOT                                              ISO          Multiple                             2,500,000
           Agera            NEISO                                              ISO          Multiple                            11,000,000
           Agera            NYISO                                              ISO          Multiple                             8,000,000
           Energy.Me        MISO                                               ISO          Multiple                             4,000,000
    19-23802-rdd                     Doc 3           Filed 10/04/19                 Entered 10/04/19 03:24:33                                 Main Document
                                                                                   Pg 58 of 63

Agera Exhibits to Declaration
 Exhibit H - Debtor's Premises




    Lessor and Contact Information                                Address of Property                                                          Type of Interest


    Agera Energy, LLC, Aequitas, Energy.Me, Agera Holdings, LLC   555 Pleasantville Rd, Briarcliff Manor, NY 10510                             Operating Office
    Agera Energy, LLC                                             1997 Annapolis Exchange Parkway, Suite 300, Annapolis, MD 21401              Regus Office Location
    Agera Energy, LLC                                             2000 Town Center, Suite 1900, Southfield, MI 48075                           Regus Office Location
    Agera Energy, LLC                                             2500 Plaza 5, Floor 25 Harborside Financial Center, Jersey City, NJ 07311    Regus Office Location
    Agera Energy, LLC                                             9330 LBJ Freeway, Suite 900, Dallas, TX 75243                                Regus Office Location
    Agera Energy, LLC                                             225 Cedar Hill Street, Suite 200, Marlborough, MA 01752                      Regus Office Location
    Agera Energy, LLC                                             159 Crocker Park Blvd., Suite 400, Westlake, OH 44145                        Regus Office Location
    Agera Holdings, LLC                                           375 North Shore Drive, Suite 400, Pittsburgh, PA 15212                       Pittsburgh Office Lease
    19-23802-rdd                          Doc 3                Filed 10/04/19                       Entered 10/04/19 03:24:33                                      Main Document
                                                                                                   Pg 59 of 63

Agera Exhibits to Declaration
 Exhibit I - Location of Debtor's Substantial Assets and Books and Records, and Nature and Location of
 Debtor's Assets Outside the United States

    Pursuant to Local Bankruptcy Rule 1007-2(a)(10), the following lists the location of the Debtor’s substantial assets, the location of its books and records,
    and the nature, location and value of any assets held by the Debtor outside the territorial limits of the United States.



                               Debtor's Assets                                                                    Location


    Location of Substantial Assets and Books and Records                     555 Pleasantville Rd, Briarcliff Manor, NY, 10510
                                                                             Level 3 Communications
    Colocation Data Center                                                   P.O. Box 910182, Denver, CO 80291
                                                                             Cohere Communications
    Colocation Data Center                                                   845 3rd Avenue, New York, NY, 10022
  19-23802-rdd        Doc 3       Filed 10/04/19     Entered 10/04/19 03:24:33         Main Document
                                                    Pg 60 of 63


Agera Exhibits to Declaration
 Exhibit J - List of Actions Against the Debtor



                  Pending Litigation                  Case No.                        Venue

                                                                  Circuit Court of Cook County, IL County Dept.
     Lauren Carney v. Agera                           2018L4523
                                                                  Law Division

                                                                  Commonwealth of Massachusetts, Superior
     Demco Energy LLC/ Frank DeMaio v. Agera           19cv205
                                                                  Court Civil Action

                                                                  Dedham District Court, Commonwealth of
     James Donnelly v. Agera
                                                                  Massachusetts

     Federal Home Loan Mortgage Corp. v.
     Thomas G. Bard and Shannon D. Bard and           201725812   York District Court, ME
     Agera Energy LLC, et al.


     Hill Management Services v. Agera Energy          224994     Maryland Public Service Commission




               Regulatory Proceedings                   State

     Rhode Island Division of Public Utilities
                                                         RI
     (RIPUC)

     Massachusetts Department of Public Utilities
     (DPU)
                                                         MA
     New Hampshire Public Utilities Commission
     (NHPUC)
                                                         NH
     Connecticut Public Utilities Regulatory
     Authority's (PURA)
                                                         CT
     19-23802-rdd                      Doc 3               Filed 10/04/19                     Entered 10/04/19 03:24:33                                                Main Document
                                                                                             Pg 61 of 63

Agera Exhibits to Declaration
 Exhibit K - Senior Management

               Senior Manager                      Title                                     Address                                                        Description

                                                                                                                  Mark joined Agera Energy as its Chief Financial Officer in the early fall of 2018. As CFO,
                                                                                                                  Mark leads the controllership, treasury, financing, financial planning, credit, cost accounting,
                                                                                                                  human resource, risk management and real estate functions. Mark brings 20 years of
                                                                                                                  diverse industry experience, including 9 year with Direct Energy, where, among various
    Mark Linzenbold              CFO                          555 Pleasantville Rd, Briarcliff Manor, NY, 10510
                                                                                                                  leadership roles, he served as VP of M&A with a focus on integrating acquired targets Prior
                                                                                                                  to joining Direct Energy, Mark served as VP of Finance for Strategic Energy. Mark is a CPA
                                                                                                                  and started his career at KPMG where he served as Senior Manager in the firms financial
                                                                                                                  service practice.

                                                                                                                  Todd joined Agera Energy as its COO in early fall of 2018 and is currently CEO and COO.
                                                                                                                  Prior to joining Agera Energy, Todd had an accomplished 15 year career with Centrical /
                                                                                                                  Direct Energy, with numerous leadership roles including customer operations, finance and
    Todd Sandford                COO                          555 Pleasantville Rd, Briarcliff Manor, NY, 10510
                                                                                                                  sales functions, culminating in general management over two different business units.
                                                                                                                  Throughout his career with Centrica, he was directly involved with due diligence,
                                                                                                                  negotiations, execution and integration of over 12 energy companies into the Centrica family.

                                                                                                                  Raima Jamal is admitted to practice law in the state of New York and currently serves as
                                                                                                                  Agera's in-house counsel. Raima has prior experience in bankruptcy, government contracts,
                                                                                                                  corporate and general litigation. At Agera, Raima advises on regulatory and general litigation
    Raima Jamal, Esq.            General Counsel              555 Pleasantville Rd, Briarcliff Manor, NY, 10510   matters, reviews and revises customer contracts and business agreements, prepares
                                                                                                                  regulatory and compliance filings and manages Agera's external counsel relationships. She is
                                                                                                                  a graduate of Pace University School of Law where she graduated in the top 15% of her
                                                                                                                  class.
 19-23802-rdd           Doc 3         Filed 10/04/19           Entered 10/04/19 03:24:33   Main Document
                                                              Pg 62 of 63

Agera Exhibits to Declaration
 Exhibit L - Payroll
     Pursuant to Local Bankruptcy Rule 1007-2((b)(1)-(2)(A) and (C), the following provides
     the estimated amount of weekly payroll to the Debtor’s employees (not including officers,
     directors and stockholders) and the estimated amount to be paid to officers, directors, stockholders
     and financial and business consultants retained by the Debtor for the 30-day period following the
     Petition Date.

     Payments to Employees (Not Including Officers,
   a Directors, and Stockholders)                                                      $             (699,966)
     Payments to Officers, Stockholders, and Directors
   b                                                                                   $              (62,500)
     Payments to Financial and Business Consultants
   c                                                                                   $           (1,280,781)

     a) reflects wages, payroll taxes and benefits excluding any funds that may
     be approved under KEIP/KERP
     b) reflects base wages for CEO and CFO
     c) includes restructuring professionals, general legal, and general
     consulting. Figure will likely be materially less due to timing of invoices and
     fee applications over the intitial 30 days
   19-23802-rdd                     Doc 3             Filed 10/04/19          Entered 10/04/19 03:24:33                                          Main Document
                                                                             Pg 63 of 63

Agera Exhibits to Declaration
 Exhibit M - Cash Receipts and Disbursements, Net Cash Gain or Loss, Unpaid Obligations and Receivables
    Pursuant to Local Rule 1007-2(b)(3), the following provides, for the 30-day period

    Cash receipts                                                                         44,041,938
    Cash Disbursements                                                                   (50,938,363)
    Net Cash Loss                                                                         (6,896,426)    Includes posting of approximately $8.5 million of ISO collateral week ending 10/5
    Uncollected Receivables                                                               64,752,181
    -based on 5 week period 9/29-11/2
    -Receivables estimate based on management projected net billed
    and unbilled accounts receivables
    Beginning Cash                                                                         18,301,820
    Cash Flow                                                                              (6,896,426)         -
    Projected Ending Cash                                                                  11,405,395
                                                                                                 -
